Exhibit 10.9

 

Execution Copy

   

Pursuant to Item 601(B)(10) of Regulation S-K, certain portions of this exhibit
have been redacted and, where applicable, have been marked “[***],” such
redactions are immaterial and would be competitively harmful if publicly
disclosed.

 

 

 

SHARE PURCHASE AGREEMENT

 

 

by and among

 

BiomX LTD.

 

RondinX LTD.,

 

The Shareholders and Warrant Holders of RondinX LTD.

 

and

 

Guy Harmelin

 

as the Shareholders’ Representative

 

 

Dated November 19, 2017

 

 

 

 

 



 

 

 

Table of Contents

 



1. INTERPRETATION 3 2. PURCHASE AND SALE OF THE SHARES 11 3. CLOSING 17 4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 21 5. REPRESENTATIONS AND
WARRANTIES OF EACH CONSIDERATION RECIPIENT 38 6. REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER 41 7. COVENANTS 42 8. RELEASES 45 9. INDEMNIFICATION AND
REMEDIES 46 10. TERMINATION 51 11. MISCELLANEOUS 52 Exhibit 2.4.1 MILESTONES
SCHEDULE 58 Exhibit 2.4.5 REDEMPTION OF MILESTONES 65 Exhibit 2.5 MILESTONE
ROADMAP 66 Schedule A-1 LIST OF COMPANY SHAREHOLDERS 68 Schedule A-2 LIST OF
COMPANY WARRANT HOLDERS 69

 

2

 

  

THIS SHARE PURCHASE AGREEMENT (“Agreement”) is entered into on the 19 day of
November, 2017, by and among:

 

BIOMX LTD., a company existing under the laws of the State of Israel (the
“Purchaser”);

 

RONDINX LTD., a company duly and validly organized under the laws of Israel (the
“Company”);

 

THE SHAREHOLDERS OF THE COMPANY LISTED IN SCHEDULE A-1 HERETO (the
“Shareholders”);

 

HOLDERS OF COMPANY’S WARRANTS LISTED IN SCHEDULE A-2 HERETO (the “Company
Warrant Holders”, and collectively with the Shareholders, the “Consideration
Recipients”); and

 

Guy Harmelin, as the “Shareholders’ Representative”

 

(collectively, the “Parties” and each of them, a “Party”).

 

WHEREAS:

 

(A)The Purchaser desires, subject to the terms and conditions set forth in this
Agreement, to acquire 100% of the issued and outstanding share capital of the
Company on a fully diluted basis (the “Share Purchase”), all such outstanding
securities being free and clear of any Security Interests, in consideration for
certain securities of the Company and other consideration set forth herein, all
on the terms and subject to the conditions hereinafter set forth; and

 

(B)The Shareholders are the owners on the date hereof of 100% of the issued and
outstanding share capital of the Company, as detailed in Schedule A-1 hereto,
and have accepted the offer extended by the Purchaser and agreed, subject to the
terms and conditions set forth in this Agreement, to sell to the Purchaser all
of their outstanding securities in the Company, free and clear of any Security
Interests, on the terms and subject to the conditions hereinafter set forth; and

 

(C)Concurrently with the execution of this Agreement, and as a condition and
inducement to Purchaser’s willingness to enter into this Agreement, each key
employee and consultant of the Company listed in Schedule B hereto (each, a “Key
Employee”) shall have executed an employment agreement with Purchaser, in form
acceptable to the Purchaser and the applicable Key Employee (the “Key Employee
Agreements”); and

 

(D)Concurrently with the execution of this Agreement, and as a condition and
inducement to the Company’s and Consideration Recipients’ willingness to enter
into this Agreement, (i) the Purchaser’s shareholders possessing voting
authority necessary for the requisite Purchaser’s shareholders’ approval with
respect to the execution and consummation of the Transaction and the Amended IRA
(as defined below) will execute and deliver an irrevocable voting proxy, in the
form of Schedule C hereto, providing, among other things, for the voting by such
shareholders of their Purchaser’s shares in favor of the adoption of this
Agreement and the execution and consummation of the Transaction and the Amended
IRA; and (ii) the Parties have obtained the Tax Ruling (as defined below)
confirming, among other things, that Purchaser and any Person acting on its
behalf shall be exempt from Israeli withholding tax in relation to any payments
made under this Agreement.

 



3

 

 

NOW THEREFORE, the Parties agree as follows:

 

1.INTERPRETATION

 

1.1.Definitions.

 

The following terms shall have the following meanings:

 

 

102 Options

Company Options subject to tax in accordance with Section 102(b)(2) of the ITO.
        102 Shares Ordinary Shares issued upon exercise of 102 Options, if any.
        102 Trustee ESOP Management & Trust Services Ltd., the trustee nominated
by the Company as trustee for the Option Plan in accordance with Section 102.  
      Acquisition Transaction

Any transaction involving:

 

(a)          the sale, license, disposition or acquisition of all or a material
portion of the Company’s business or assets;

 

(b)          the issuance, disposition or acquisition of (i) any capital stock
or other equity security of the Company (other than Ordinary Shares issued to
employees of the Company upon exercise of Company Options), (ii) any option,
call, warrant or right (whether or not immediately exercisable) to acquire any
capital stock or other equity security of the Company, or (iii) any other
security, instrument or obligation that is or may become convertible into or
exchangeable for any capital stock or other equity security of the Company; or

 

(c)          any merger, consolidation, business combination, reorganization or
similar transaction involving the Company.

       

Affiliate

 

Any Person controlling, controlled by or under common control with any Person
and if such Person as first stated above is a natural person, then the immediate
family of such natural person. For the purpose of this definition of Affiliate,
“control” shall mean the ability to direct the activities of the relevant entity
and shall include the holding of more than 50% of the issued and outstanding
share capital, voting rights or other ownership interests of such entity or the
right to appoint more than 50% of the directors (or the equivalent thereof) in
such entity.         Aggregate Consideration Means the Closing Shares, the
Closing Warrants, Milestone Consideration Shares, Contingent Consideration, Cash
Contingent Consideration, Equity Contingent Consideration, Cash Payment Amount
and/or the Milestone Payment Amount.           Board of Directors The board of
directors of the Company.         Books and Records Books and records of the
Company.        

Business Day

 

Any day that is neither a Friday nor Saturday, a day on which banking
institutions chartered by the State of Israel are required or authorized to be
closed, nor any day which is recognized by the Bank of Israel as not being a
business day.

 



4

 

 



  Claims Claims, proceedings, investigations or demands, actions commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Authority or any arbitrator or arbitration panel.        
Company Share Capital Means Company’s Ordinary Shares and Preferred Seed Shares
and all options, warrants or other securities exercisable or exchangeable for,
or convertible into such shares.         Company Intellectual Property Assets
Company-Controlled Intellectual Property Assets and any other Intellectual
Property Assets in-licensed by Company.         Company- Controlled Intellectual
Property Assets All Intellectual Property Assets owned by or exclusively
licensed to the Company.         Company Options Options to purchase Ordinary
Shares of the Company granted under the Option Plan.         Companies Law The
Israel Companies Law 5759-1999, as amended from time to time.         Company
Material Adverse Effect Any event, change, effect, condition or circumstance
that has occurred which has, or could reasonably be expected to have a material
adverse effect upon the business, operations, assets, condition (financial or
otherwise), assets, liabilities, business, or operations of the Company;
provided, however, that none of the following shall constitute a Company
Material Adverse Effect: (a) changes in general economic conditions or financial
credit or securities markets in general or changes or developments affecting
generally the industry in which the Company operates, (b) national or
international political or social conditions, and outbreak of acts of war, armed
hostilities or terrorism or any escalation or worsening of any acts of war,
armed hostilities or terrorism, or (c) changes in applicable Laws or applicable
accounting regulations or principles or interpretations thereof. Notwithstanding
the foregoing any material breach by the Company of any of the agreements with
Pfizer and/or Estee Lauder shall be deemed to constitute a “Company Material
Adverse Effect” hereunder.         Contract Any written or oral  agreement,
contract, subcontract, lease understanding obligation, license, arrangement,
permit, concession, franchise, purchase order, sales order contract, note, bond,
warranty, mortgage, indenture, deed of trust, loan, credit agreement, insurance
policy, benefit plan or legally binding commitment or undertaking of any nature.

 



5

 

 

  Debt (a) all indebtedness for borrowed money, whether current or funded, or
secured or unsecured (including all obligations for principal, interest
premiums, penalties, fees, expenses and prepayment or breakage costs), (b) all
indebtedness for the deferred purchase price of property or services represented
by a note or other security, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all indebtedness secured by a purchase money mortgage or other
Security Interest to secure all or part of the purchase price of property
subject to such mortgage or Security Interest (other than any Security Interest
with respect to the Company’s leases), (e) all obligations under leases which
shall have been or must be, in accordance with GAAP, recorded as capital leases
in respect of which such person is liable as lessee, (f) any Liability in
respect of banker’s acceptances or letters of credit to the extent outstanding,
and (g) any amount of unfunded or under-funded pension or severance
contributions in accordance with applicable Laws or Contract, in accordance with
applicable Laws, and(h) all indebtedness referred to in clauses (a), (b), (c),
(d), (e), (f) or (g) above which is guaranteed by the Company.        
Fundamental Representations The representations and warranties contained in
Section ‎4.1 (Constitution and Compliance), Section ‎4.2 (No Conflict)
Section ‎4.4 (Capitalization), Section ‎4.22 (No Debt) (all of the forgoing, the
“Company Fundamental Representations”) and Section 5 (Representations and
Warranties of Each Shareholder) (the “Shareholders Fundamental
Representations”).         GAAP Generally accepted accounting principles in
effect from time to time in the United States of America, applied on a
consistent basis.         Governmental Authority Any foreign, federal, state,
county, city, municipal, local or other government or any subdivision,
authority, court, agency, commission board, bureau, administrative panel, or
other instrumentality thereof, including any “competent authority,” “notified
body” or non-governmental self-regulatory organization or other governmental
authority and any entity owned or controlled by one of the foregoing.

 



6

 

 

  Intellectual Property Assets Any and all of the following, as they exist
throughout the world: (i) patents and patent applications (which for the
purposes of this Agreement will be deemed to include certificates of invention
and applications for certificates of invention), including provisional
applications, divisionals, continuations, continuations-in-part, reissues,
reexaminations, renewals, extensions, supplementary protection certificates, and
the like of any such patents and patent applications, and any foreign
equivalents thereof (collectively, “Patents”); (ii) rights in registered and
unregistered trademarks, service marks, trade names, trade dress, logos,
packaging design, slogans and Internet domain names, and registrations and
applications for registration of any of the foregoing (collectively, “Marks”);
(iii) copyrights in both published and unpublished works, including without
limitation all compilations, rights in databases and computer programs, rights
in manuals and other documentation and all copyright registrations and
applications, and all derivatives, translations, adaptations and combinations of
the above (collectively, “Copyrights”); (iv) inventions, discoveries and
invention disclosures (whether or not patented) and rights in know-how, trade
secrets and confidential or proprietary information, including research in
progress, algorithms, data, databases, methodologies, systems, frameworks,
playbooks, data collections, designs, processes, formulae, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, source
code, source code documentation, and beta testing results and inventions, all of
non-public nature (collectively, “Trade Secrets”); and (v) any and all other
intellectual property rights and/or proprietary rights recognized by Law.      
  IRS The United States Internal Revenue Service.         ITA The Israel Tax
Authority.         ITO The Israeli Income Tax Ordinance [New Version] 1961 and
all the regulations, rules and orders promulgated therein.         Law Any
federal, state, county, city, municipal, foreign, or other governmental statute,
law, rule, regulation, ordinance, order, code, or requirement (including
pursuant to any settlement agreement or consent decree) and any permit or
license granted under any of the foregoing, or any requirement under the common
law.         Leakage Payments Any expenses paid or incurred by the Company other
than the expenses set forth in Schedule D attached hereto.         Legal
Requirement Any Law issued, enacted, adopted, promulgated, implemented or
otherwise put into effect by or under the authority of any Governmental
Authority and any orders, writs, injunctions, awards, judgments and decrees
issued against or applicable to the Company or any of its respective assets,
properties or businesses, as of the date hereof or the Closing Date, as
applicable.         Liability Any and all Debt, liabilities and obligations,
whether accrued or fixed, known or unknown, absolute or contingent, matured or
unmatured, determined or determinable, accrued or unaccrued, liquidated or
unliquidated or due or to become due, and regardless of whether arising out of
or based upon any Contract, Law, tort, strict liability or otherwise.

 



7

 

 

  Open Source Software Any software (in source or object code form) that is
subject to (i) a license or other agreement commonly referred to as an open
source, free software, copyleft or community source code license (including but
not limited to any code or library licensed under the GNU General Public
License, GNU Lesser General Public License, BSD License, Apache Software
License, or any other public source code license arrangement) or (ii) any other
license or other agreement that requires, as a condition of the use,
modification or distribution of software subject to such license or agreement,
that such software or other software linked with, called by, combined or
distributed with such software be (1) disclosed, distributed, made available,
offered, licensed or delivered in source code form, (2) licensed for the purpose
of making derivative works, (3) licensed under terms that allow reverse
engineering, reverse assembly, or disassembly of any kind, or (4)
redistributable at no charge, including without limitation any license defined
as an open source license by the Open Source Initiative as set forth
on  www.opensource.org.         M&A Transaction As defined in the Amended
Articles.         Option Plan The RondinX Ltd. 2016 Share Option Plan.        
Order Any judgment, injunction, order, or decree that is issued by a
Governmental Authority.         Ordinary Course of Business The ordinary and
usual course of business of the Company, consistent with past practices.        
Ordinary Shares Ordinary shares of the Company, without par value.        
Organizational Documents In respect of any entity, the memorandum of association
(if any) and articles of association or similar corporate documents as per the
applicable jurisdiction of incorporation.         Pro Rata Portion With respect
to each Consideration Recipient, the ratio between (a) such portion of the
Aggregate Consideration actually paid to such Consideration Recipient at the
relevant time of calculation; and (b) such portion of the Aggregate
Consideration actually paid to all Consideration Recipients at such relevant
time.         IIA Israel Innovation Authority, formerly the Office of the Chief
Scientist of the Israeli Ministry of Economy and Industry.         Optionholder
Holder of Company Options.        

Person

Includes any individual, sole proprietorship, partnership, firm, entity, limited
partnership, limited liability company, unlimited liability company,
corporation, Governmental Authority, association, trust, joint stock company,
joint venture, unincorporated organization, governmental or national entity or
other entity or organization.

 



8

 

 

  Preferred A-1 Shares Series A-1 Preferred Shares of the Purchaser with par
value NIS 0.01 each.         Preferred Seed Shares Preferred Seed Shares of the
Company without par value.         R&D Law The Encouragement of Research,
Development and Technological Innovation Law, 5744-1984, as amended.          
Related Party With respect to any specified Person, means: (a) any Affiliate of
such specified Person, or any director, executive officer, general partner or
managing member of such affiliate; (b) any Person who serves as a director,
executive officer, partner, member or in a similar capacity of such specified
Person; (c) any Immediate Family member of a Person described in clause (b); or
(d) any other Person who holds, individually or together with any affiliate of
such other Person and any member(s) of such Person’s Immediate Family, more than
five percent (5%) of the outstanding equity or ownership interests of such
specified Person.  For the purposes of this definition, “Immediate Family,” with
respect to any specified Person, means such Person’s spouse, parents, children
and siblings, including adoptive relationships and relationships through
marriage, or any other relative of such Person that shares such Person’s home.  
      Representatives Officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.         Registered Intellectual
Property Assets Intellectual Property Assets that are the subject of an
application, certificate, filing, registration or other document issued, filed
with, or recorded by any Governmental Authority, including any of the following:
(i) issued Patents and Patent applications; (ii) Mark registrations, renewals
and applications; and (iii) Copyright registrations and applications.        
Security Interest Any interest or equity of any Person (including any right to
acquire, option, or right of pre-emption) or any mortgage, charge, pledge, lien
(including ikavon), attachment, assignment, deed of trust, hypothecation,
easement, security interest, right of first refusal, right of preemption,
transfer or retention of title agreement, or restriction by way of security of
any kind or nature, including any restriction on use, voting, transfer, receipt
of income or exercise of any other attribute of ownership or any other
encumbrance or security interest over or in the relevant property.

 



9

 

 

  Subsidiaries With respect to any Person, (i) any corporation, of which a
majority of the aggregate voting power of shares of stock entitled (without
regard to the occurrence of any contingency) to vote generally in the election
of directors thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof or (ii) any limited liability company, partnership,
association, or other business entity, of which a majority of the partnership,
membership or other similar ownership interests thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof.  For purposes of this definition, a
Person or Persons will be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity if
such Person or Persons will be allocated more than fifty percent (50%) of the
limited liability company, partnership, association, or other business entity
gains or losses, or is or controls the managing member or general partner of
such limited liability company, partnership, association, or other business
entity.         Tax And with the corresponding meaning “Taxable”:  (i) any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, value added, margins, transfer, franchise, profits, license,
payroll, employment (including amounts payable under the Israeli social security
or national health insurance payments), excise, severance, stamp, occupation,
premium, property, environmental, or windfall profit tax, deductions, charges,
withholding required by any Taxing Authority on amounts paid to or by the
Company or any of its Affiliates, custom, duty, or other tax, escheat of
unclaimed funds or property, governmental fee, or other like assessment or
charge of any kind whatsoever, together with any interest, inflation linkage
differentials (hefreshei hatzmadah), penalty, addition to tax, or additional
amount imposed by any Taxing Authority; and (ii) any liability of the Company or
any of its Affiliates for the payment of any amounts as a result of being a
party to any Tax Sharing Agreements or with respect to the payment of any
amounts of any of the foregoing types as a result of any obligation to indemnify
any other Person or as a result of being a transferee or successor, by Contract
or otherwise.         Taxing Authority The ITA, the IRS and any other national,
regional, municipal or other governmental or regulatory authority or
administrative body responsible for the administration of any Taxes.         Tax
Return Any return, declaration, report, claim for refund, or information return
or statement relating to Taxes, filed or required to be filed, including any
amendment thereof, and including, where permitted or required, combined,
consolidated, affiliated or unitary returns for any group of entities that
includes the Company or any of its Affiliates.         Tax Ruling As defined in
Section ‎2.9.

 



10

 

 

  Tax Sharing Agreements All existing Tax allocation or Tax sharing agreements
or arrangements (whether oral or written) binding the Company or any of its
Affiliates.         Transaction The transactions contemplated under the
Transaction Documents.         Transaction Documents This Agreement, its
exhibits and schedules and any and all other Contracts, certificates and
documents contemplated to be delivered or executed in connection with this
Agreement and the transactions contemplated hereby, including, without
limitation,  the Amended Articles.         Vested Options Company Options that
are vested upon Closing in accordance with their vesting schedule after giving
effect to any acceleration duly approved by the Company.         Waterfall The
waterfall attached in Schedule E, which may be updated as of the Closing by the
Shareholders’ Representative solely with regard to the issuance of additional
Ordinary Shares deriving from exercise of Vested Options, included in Schedule
‎4.4.2 and/or reduction of the Closing Shares and shares under Closing Warrants
as a result of Leakage Payments (per the provisions of Section ‎7.11).

  

1.2.Certain Rules of Interpretation.

 

1.1.1Number and Gender. Words and defined terms denoting the singular number
include the plural and vice versa and the use of any gender shall be applicable
to all genders.

 

1.1.2Headings. The paragraph headings are for the sake of convenience only and
shall not affect the interpretation of this Agreement.

 

1.1.3Any agreement or instrument defined or referred to herein, or in any
agreement or instrument that is referred to herein, means such agreement or
instrument as from time to time amended, modified or supplemented. Other terms
may be defined elsewhere in the text of this Agreement and shall have the
meaning indicated throughout this Agreement.

 

2.PURCHASE AND SALE OF THE SHARES

 

2.1.Agreement to Purchase and Sell. Subject to and in accordance with the terms
and conditions of this Agreement, at the Closing each of the Shareholders shall
sell to the Purchaser, and the Purchaser shall purchase from each of the
Shareholders, the Ordinary Shares and the Preferred Seed Shares, owned by each
Shareholder as of the Closing, as set forth in the Waterfall (the “Purchased
Shares”), such that immediately following the Closing, the Purchaser shall be
the owner of 100% of the issued and outstanding share capital of the Company,
free and clear of Security Interests; and any and all outstanding stock options,
warrants, convertible securities, convertible debt and equity equivalents of the
Company shall have been exercised, repaid, expired or cancelled prior to Closing
as set forth in this Agreement.

 



11

 

 

2.2.Consideration.

 

2.2.1.In consideration of the transfer and sale of the Purchased Shares, at the
Closing and subject thereof, the Purchaser shall issue to (a) the Shareholders
an aggregate of 250,023 Preferred A-1 Shares which shall be deemed as the
“Closing Shares” and (b) the Company Warrant Holders as listed in the Waterfall,
Closing Warrants (as defined in Section 2.6 hereto), all as set forth in Section
2.6 hereof.

 

2.2.2.In the event that the Tax Ruling is rejected (the “Trigger Event”) then
(i) the 6,426 Closing Shares issued to the Shareholders (according to the
allocation between the Shareholders as set forth in the Waterfall) shall be
reconveyed to the Purchaser and shall be deemed deferred and not valid; (ii) the
Closing Warrant shall be reduced by 1,402 Preferred A-1 Shares according to the
allocation between the Company Warrant Holders as set forth in the Waterfall;
and (iii) the Purchaser shall transfer to the Consideration Recipients, within
seven (7) Business Days following the occurrence of the Trigger Event, an
aggregate amount equal to [***], to be split among the Consideration Recipients
as provided for in the Waterfall (the “Cash Payment Amount”).

 

For purposes of this Agreement, (i) the Tax Ruling shall be deemed to be
obtained if the ITA grants a tax ruling containing the Qualified Terms and does
not impose any additional limitation, restriction or obligation on the
Shareholders other than as set forth in the Qualified Terms or such other terms
acceptable to both the Purchaser and the Shareholders Representatives after
discussion in good faith by the Parties during a period of 30 days following the
receipt of such Tax Ruling; and (ii) the Tax Ruling shall be deemed to be
rejected if (x) the Purchaser and the Company receive a rejection in writing
from the ITA that cannot be reasonably appealed or challenged, or (y) at least
nine (9) months from the Closing have lapsed without obtaining the Tax Ruling
and the tax advisors of the Shareholders, the Purchaser and the Company believe
that there is no reasonable likelihood of obtaining the Tax Ruling.

 

“Qualified Terms” means the following terms and conditions: (a) the transfer of
shares of the Company to the Purchaser pursuant to this Agreement is treated as
a “tax exempt” exchange of shares pursuant to Section 103T (כ103( of the ITO;
and (b) other than the restrictions set forth in Section 103T (כ103( of the ITO,
there shall be no restrictions, limitations or obligations, of any kind,
applying to the Shareholders. In case that the Application was rejected as
evidenced by a written notice of the ITA, the issuance of the Closing Shares and
the Cash Payment Amount shall be subject to withholding Taxes in accordance with
Section 2.10 hereto.

 

2.3.Reserved.

 

2.4.Additional Issuances and/or Earn-Out Payments.

 

2.4.1.Issuances of Milestone Shares. In the case of the attainment of a
milestone set forth in Section 2 of Exhibit 2.4.1 hereto (such Exhibit 2.4.1,
the “Milestones Schedule”) prior to the fourth anniversary of the Closing Date
or of a milestone set forth in Section 3 of the Milestone Schedule prior to the
third anniversary of the Closing Date, then upon the first attainment of any
such milestone, the Consideration Recipients listed in the Waterfall will be
entitled to receive a one-time payment of an additional aggregate amount of
234,834 ordinary shares of the Purchaser (the “Milestone Consideration Shares”).
The allocation of the Milestone Consideration Shares shall be made per the
allocation set forth in the Waterfall. The issuance of the Milestone
Consideration Shares shall be subject to withholding Taxes in accordance with
Section 2.10 hereto. If at the time of such payment of Milestone Consideration
Shares, the Tax Ruling has not yet obtained or a Trigger Event has occurred (and
only in such events), the Purchaser shall, in addition to the issuance of the
Milestone Consideration Shares, pay the Consideration Recipients an aggregate
amount of US$300,000 to be split among the Shareholders as provided for in the
Waterfall (the “Milestone Payment Amount”). Issuance of the Milestone
Consideration Shares and the payment of the Milestone Payment Amount (if
applicable) shall be made by the Purchaser within 30 days from the date that the
applicable milestone was met. Each of the milestones set forth in the Milestone
Schedule shall be referred hereto as a “Milestone”. The payment of the Milestone
Payment Amount shall be subject to the provisions of Section ‎2.10 hereto.

 



12

 

 

2.4.2.Contingent Consideration.

 

2.4.2.1.In addition to the issuance of the Milestone Consideration Shares (to
the extent applicable), subject to and upon meeting of any Milestone during the
period listed therein, the Purchaser shall make the applicable and additional
payment as listed in the Milestone Schedule in shares and/or in cash (as set
forth below) to the Consideration Recipients per the allocation set forth in the
Waterfall (the “Contingent Consideration”).

 

2.4.2.2.Any payment of the Contingent Consideration, calculated as set forth in
the Milestone Schedule, may be paid at the discretion of the Purchaser in one of
the following methods (i) all cash, (ii) a combination of cash and remaining
consideration payable in the then most senior class of shares of the Purchaser
(the allocation to be determined by Purchaser in its sole discretion) or (iii)
all consideration payable in the most senior class of shares of the Purchaser
authorized or outstanding as of the time that payment is due. In the case of
(ii) and (iii), consideration in shares will be based on the lowest price per
share paid by any holder of Purchaser’s most senior class of shares in
consideration for the issuance thereof (such shares “Equity Contingent
Consideration” and such price, the “Equity Contingent Consideration Price”),
provided that, to the extent that the Tax Ruling has not yet obtained by that
time or a Trigger Event has occurred prior to such date, at least [***] of the
applicable Contingent Consideration shall be made in cash (the “Minimum Cash
Contingent Consideration”). In case that the Application was rejected, the
issuance of the Equity Contingent Consideration and the Cash Contingent
Consideration shall be subject to withholding Taxes in accordance with Section
2.10 hereto. In case that the Purchaser’s shares (or any shares received by the
Company’s shareholders as part of a merger with a public company) are traded on
a public market, then the price per share calculated as part of the payment
under the Milestone Schedule, shall be calculated as set forth in Article 13.2
to the Amended Articles, provided that the distribution thereunder shall be
deemed as the date of the notice of completion of the applicable Milestone.

 

2.4.2.3.The Purchaser will notify the Shareholders’ Representative, in writing,
of its decision of how such Contingent Consideration is to be paid in cash (the
“Cash Contingent Consideration”) or Equity Contingent Consideration within
fourteen (14) Business Days from the date that the applicable Milestone was met
(the “Payment Method Notice”).

 



13

 

 

2.4.2.4.For the avoidance of doubt, in the event that the Tax Ruling has been
obtained by the time of the Contingent Consideration is due, then 100% of the
Contingent Consideration may be paid by issuance of Equity Contingent
Consideration.

 

2.4.3.Source of Payment of the Milestone Payment, Payment Schedule.

 

2.4.3.1.If the Purchaser is required to pay the Milestone Payment Amount in
accordance with Section 2.4.1, such amount shall be credited against the
Contingent Consideration payment due for meeting the Milestone listed under the
Milestone Schedule (i.e. Purchaser shall not be required to pay the first [***]
in Contingent Consideration).

 

2.4.3.2.All payments of Cash Contingent Consideration and issuance of the Equity
Contingent Consideration due by the Purchaser to the Consideration Recipients
shall be made within 30 Business Days from the date of achievement of the
applicable Milestone, provided, that with respect to Cash Contingent
Consideration other than the Minimum Cash Consideration (if applicable) due on
account of Upfront Related Milestones (as defined in Section 4 of the Milestone
Schedule) (the “Upfront Cash Payment”), such payment will be made [***] from
Purchaser’s or its Affiliates actual receipt of the payment on account of the
relevant Qualifying Upfront Fee). Consideration Recipients shall not have any
claim against the Purchaser in case the Purchaser did not actually receive the
payment on account of the relevant Qualifying Upfront Fee and as a result did
not pay the Consideration Recipients for such Milestone, unless such payment has
not been received due to any action or omission of the Purchaser.

 

2.4.3.3.The issuance of the Milestone Consideration Shares or the payment of the
Milestone Payment Amount shall be subject to withholding Taxes in accordance
with Section 2.10.

 

2.4.4.If so elected by the Purchaser, the Shareholders’ Representative shall
appoint a paying agent (the “Paying Agent”) to handle all the withholdings and
other payments required under applicable Law with respect to receipt of all
items of consideration due to the Consideration Recipients herein.

 

2.4.5.Redemption of Milestones. The Consideration Recipients rights, if any, to
receive the Milestone Consideration Shares (or the Milestone Payment Amount, if
applicable) and the Contingent Consideration (collectively, the “Milestone
Consideration”) shall not be harmed or otherwise adversely affected in an M&A
Transaction and be fully assumed by acquirer or successor thereunder, provided
that the acquiring or successor party pursuant to such M&A Transaction shall be
entitled, within no later than 30 days after the closing of such M&A
Transaction, to redeem itself from any obligations to pay future Contingent
Consideration hereunder, by making the one-time payment, calculated as set forth
in Exhibit ‎2.4.5 attached hereto, to the Consideration Recipients in accordance
with the allocation between the Consideration Recipients as set forth in the
Waterfall.

 

2.4.6.Occurrence of a Milestone. The occurrence of an applicable Milestone shall
be deemed met in accordance with the procedures set forth in the Milestone
Schedule.

 



14

 

 

2.5.The Purchaser shall use its commercially reasonable efforts to continue and
develop the Company’s Covered Product Candidates (as defined in the Milestone
Schedule) (the “Development Undertaking”). Purchaser undertakes to take and
perform the actions listed in the Milestone roadmap attached hereto as Exhibit
‎2.5 (the “Milestone Roadmap”), and its compliance with the Milestone Roadmap
shall be deemed as compliance with the forgoing Development Undertaking. Without
derogating and subject to the foregoing, the Board of Directors of the Purchaser
shall have sole and absolute discretion to define, revise, terminate and amend
Purchaser’s research, development and strategic growth plans, including taking
any act that has implications on the Company’s Covered Product Candidates or
Computational Platform (as defined in the Milestone Schedule). Additionally,
without derogating and subject to the Purchaser undertaking to comply with the
Milestone Roadmap, the Purchaser may neglect, revise, abandon (and in the case
of abandonment of a patent in all jurisdictions the resolution of the Board of
Directors of Purchaser will be required) or discontinue paying any registration
or other fees related to Company Intellectual Property Assets as it deems right
in its sole and absolute discretion (provided that such actions do not impair
Purchaser’s undertaking to comply with the Milestone Roadmap).

 

2.6.Treatment of Warrants. All warrants held by Company Warrant Holders to
purchase Company Share Capital, as reflected in the Waterfall (the “Company
Warrants”) shall expire and be cancelled and terminated without payment and
without Liability towards the holder thereof, except the right to receive (i) a
warrant to purchase such number of Preferred A-1 Shares of the Purchaser
(constituting part of the Closing Shares) for no additional consideration, as
set forth in the Waterfall, in the form attached hereto as Exhibit ‎2.6 (the
“Closing Warrants”), and (ii) the right to receive additional consideration
pursuant to Section ‎2.4 above in accordance with the allocation set forth in
the Waterfall.

 

2.7.Treatment of Stock Options.

 

2.7.1.No Company Option (whether vested or unvested) that is outstanding
immediately prior to the Closing shall be assumed by Purchaser. Each Company
Option (whether vested or unvested) not otherwise exercised before the Closing
shall be cancelled immediately prior to the Closing. Any exercise of Company
Option prior to the Closing shall be reflected in the list of Shareholders set
forth in Exhibit 2.2.1 and the Waterfall without increasing the amount of the
Closing Shares, Closing Warrants or the Cash Payment Amount.

 

2.7.2.Prior to Closing, the Company shall take all actions under the Company
Option Plan and otherwise to cause each of the Company Options to be cancelled
and extinguished as of the Closing Date and any other actions necessary to
approve and confirm the treatment of the Company Options and any Ordinary Shares
issued thereunder as detailed above.

 

2.8.Allocation of the Consideration. The payment by the Purchaser of any
consideration herein to the Consideration Recipients per the allocation listed
in the Waterfall shall constitute payment by the Purchaser to the Consideration
Recipients and satisfaction of the Purchaser’s obligation to pay such amount
hereunder.

 

2.9.Tax Ruling.

 

2.9.1.The Purchaser and the Company shall make best efforts to obtain a tax
ruling from the ITA based on the application filed with the ITA on October 14,
2017 and attached hereto as Schedule ‎2.9 (the “Application” and the “Tax
Ruling”, respectively).

 

2.9.2.To the extent that a Tax Ruling shall have been obtained, the Purchaser
hereby agrees and undertakes to make reasonable efforts to comply with the terms
and conditions of the Purchaser’s limitations, restrictions and obligations set
forth in the Tax Ruling.

 



15

 

 

2.9.3.In the event of any non-compliance by the Purchaser with the provisions of
the Tax Ruling that results in request of payment of taxes (the “Tax Payment
Request”), and other than in connection with a transfer of shares pursuant to an
M&A Transaction in cash, the parties shall act as if no Tax Ruling has been
obtained or a Trigger Event has occurred, such that the provisions of Sections
2.2.2 and 2.4 above shall apply as if no Tax Ruling has been obtained or a
Trigger Event has occurred, mutatis mutandis.

 

2.10.Withholding Tax

 

2.10.1.Each of the Purchaser and the Paying Agent (to the extent appointed)
(each, a “Payor”), as the case may be, shall be entitled to deduct and withhold
(and remit to the appropriate Taxing Authority) from any consideration payable
or otherwise deliverable to any Shareholder pursuant to this Agreement such
amounts as each Payor determines in good faith to be required to be deducted or
withheld therefrom under any Applicable Law, including, without limitation, the
Israeli Tax Ordinance, provided, however, that in respect of Taxes arising under
Applicable Law, if Payor is provided, at least three (3) Business Days Prior to
issuance of any shares or disbursement of funds, with a Valid Certificate or
ruling issued by the appropriate Taxing Authority regarding the deduction or
withholding of Taxes (including the reduction of Tax to be withheld, an
exemption from withholding, or any other instructions regarding the payment of
withholding, whether general or referring specifically to any payment under this
Agreement) (an “Israeli Tax Certificate”) from any amounts payable hereunder,
then the withholding (if any) of any amounts under Israeli Laws regarding Taxes
from the amounts payable hereunder, and the payment of the amounts or any
portion thereof, shall be made only in accordance with the provisions of such
Israeli Tax Certificate. To the extent that such amounts are so withheld by a
Payor, such withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the Person to whom such amounts would otherwise have been
paid in respect of whom such deduction and withholding was made by a Payor. In
case no Israeli Tax certificate shall be provided, the Payor shall use any or
all of the Cash Payment Amount (if any) for payment of the tax amounts due for
such issuance of the Closing Shares. Each of the Consideration Recipients hereby
irrevocably agrees and permits the Purchaser to use such Cash Payment Amount for
the payment of the withholding tax due for such sale in accordance with
applicable Law as the Purchaser reasonably determines is required to be deducted
or withheld therefrom. In the event that the Payor shall notify the Shareholders
Representative that the such Cash Payment Amount (if any) is not sufficient for
the payment of the Taxes due for each payment under this Agreement (including
the Contingent Consideration under the Milestone Schedule), each of the
Consideration Recipient irrevocably undertakes to transfer within 5 business
days from first demand the amount that the Purchaser shall reasonably require to
comply with the demands of applicable Law.

 

2.10.2.a “Valid Certificate” shall be deemed as being a valid and applicable
certification or ruling issued by the ITA (i) exempting any Consideration
Recipient from the duty to withhold Israeli Taxes with respect to a
Consideration Recipient, (ii) determining the applicable rate of Israeli Tax to
be withheld from such Consideration Recipient, or (iii) providing any other
instructions regarding the payment or withholding with respect to the applicable
consideration of such Consideration Recipient. For such purpose, the Tax Ruling
will be considered a Valid Certificate providing full exemption from
withholding.

 



16

 

 

2.11.Adjustments. In the event of any share split, bonus shares, reverse share
split, share dividend (including any dividend or distribution of securities
convertible into shares), consolidation, reorganization, reclassification,
combination, recapitalization or other like change with respect to the
Purchaser’ shares occurring following the Closing, all references in this
Agreement to specified prices, numbers of shares affected thereby, or any value
thereof, and all calculations provided for that are based upon numbers of shares
(or value thereof) affected thereby, shall be equitably adjusted to the extent
necessary to provide the parties hereto the same economic effect as contemplated
by this Agreement prior to such share split, reverse share split, share
dividend, reorganization, reclassification, combination, recapitalization or
other like change.

 

3.CLOSING

 

3.1.The closing of the purchase and sale of the Purchased Shares (the “Closing”)
shall take place at the offices of Zysman, Aharoni & Gayer, 45 Rothschild Blvd.,
Tel Aviv, Israel, within two (2) Business Days after the satisfaction of all the
conditions precedent to Closing as set out herein, or thereafter at such other
time, date and place as may be agreed by the Shareholders’ Representative and
the Purchaser in writing (the time and date of the Closing being herein referred
to as the “Closing Date”).

 

3.2.At the Closing, the following actions and occurrences will take place, all
of which shall be deemed to have occurred simultaneously and no action shall be
deemed to have been completed and no document or certificate shall be deemed to
have been delivered, until all actions are completed and all documents and
certificates delivered:

 

3.2.1.The Shareholders and the Company shall deliver to the Purchaser the
following documents or cause the following actions to be completed:

 

3.2.1.1.share transfer forms for the Purchased Shares in the form attached
hereto as Schedule ‎3.2.1.1, duly executed by each Shareholder or, in the case
of 102 Shares, by the 102 Trustee, transferring the Purchased Shares to of the
Purchaser;

 

3.2.1.2.Duly executed letters of resignation effective as of the Closing Date,
by each of the existing directors of the Company in the form attached hereto as
Schedule ‎‎3.2.1.2;

 

3.2.1.3.A true and correct copy of the resolutions of the Board of Directors,
substantially in the form attached hereto as Schedule ‎3.2.1.3(a), approving,
inter alia, the (i) execution and delivery by the Company of this Agreement and
the other Transaction Documents to which the Company is a party and the
transactions contemplated hereby and thereby, including the transfer by the
Shareholders of the Purchased Shares to the Purchaser, (ii) the treatment of
Company Options and 102 Shares as detailed in this Agreement; (iii) purchase a
run off, or tail insurance policy (the “Tail Insurance Policy”); and (iv)
approving the Shareholders Registrar in the form of Schedule 3.2.1.3(b).

 

3.2.1.4.True and correct copy of the resolutions of the shareholders of the
Company, in substantially the form attached hereto as Schedule ‎3.2.1.4,
approving, among other things, the execution and delivery by the Company of this
Agreement, and purchase of the Tail Insurance Policy;

 



17

 

 

3.2.1.5.Validly executed new share certificates covering the Purchased Shares,
issued in the name of the Purchaser, in substantially the form attached hereto
as Schedule ‎3.2.1.5;

 

3.2.1.6.A true and complete copy of the Register of the Directors of the Company
as in effect immediately prior to Closing in the form of Schedule 3.2.1.6;

 

3.2.1.7.A certificate of the Company duly executed by its Chief Executive
Officer, dated as of the Closing Date, in the form attached hereto as Schedule
3.2.1.7;

 

3.2.1.8.Reserved.

 

3.2.1.9.The original copies of all of the Shareholders’ share certificates or in
the event that any certificates shall have been lost, stolen or destroyed, such
Shareholders shall provide an affidavit to this effect substantially in the form
attached hereto as Schedule ‎3.2.1.9.

 

3.2.1.10.Each of the Shareholders shall have delivered an executed Shareholders
Certificate, in the form attached hereto as Schedule ‎3.2.1.10.

 

3.2.1.11.Each of the Option holders shall have delivered an executed Instrument,
Waiver and Consent, in the form attached hereto as Schedule 3.2.1.11.

 

3.2.1.12.The Company shall deliver to the Purchaser a certificate signed by an
officer of the Company and setting forth an extract from the Company’s bank(s)
providing the Company’s bank accounts balance status as of three (3) Business
Days prior to the Closing and a good faith estimate of the amount of cash of the
Company and the amount of Debt as of the Closing (the “Closing Certificate”) in
the form attached hereto as Schedule 3.2.1.12.

 

3.2.1.13.Executed termination notices of all of the employees of the Company and
waiver of certain rights in connection with termination of employment signed by
all of the employees of the Company in the form of Schedule ‎3.2.1.13.

 

3.2.1.14.A copy of a certificate of good standing for the Company from the
Israeli Companies Registrar, as of a date within ten (10) Business Days of the
Closing Date.

 

3.2.1.15.Each of the Consideration Recipients other than 8VC Angel Fund I, LP
and 8VC Angel Fund I Associates L.P. shall have executed an irrevocable Proxy
for the benefit of the Shareholders’ Representative to vote the shares held by
the Shareholders at any shareholders meeting or resolution, receive any
information from the Company and otherwise represent such Consideration
Recipient in any communications with the Company, all as set forth in and
substantially in the form of Schedule ‎3.2.1.15.

 

3.2.1.16.Any Consideration Recipient who is not a resident of the State of
Israel that holds, as of immediately post-Closing, more than 5% of Purchaser’s
issued and outstanding share capital shall execute a Letter of Undertaking to
the IIA with respect to the subscription made under this Agreement in the form
attached hereto as Schedule ‎3.2.1.16.

 



18

 

 

3.2.1.17.8VC Angel Fund I LP shall execute a termination letter with respect to
its right to appoint an observer to the Company’s Board in the form attached
hereto as Schedule 3.2.1.17.

 

3.2.1.18.Proof of cancellation of the credit and debit cards of the Company.

 

3.2.1.19.True and correct copies of any third party consents to the transaction
contemplated under this Agreement as listed in Schedule 3.2.1.19.

 

3.2.1.20.A non-competition and non-solicitation letter of undertaking executed
by each of Shareholders listed on Schedule ‎3.2.1.20(a) in the form attached
hereto as Schedule ‎3.2.1.20(b).

 

3.2.2.The Company shall record the transfer of the Purchased Shares to the
Purchaser as contemplated hereunder, on the Company’s register of shareholders,
reflecting the ownership of 100% of the Company share capital by the Purchaser,
and shall provide the Purchaser with a certified copy of the Company’s register
of shareholders as of immediately after the Closing in the form attached hereto
as Schedule ‎‎3.2.2.

 

3.2.3.The Purchaser shall issue and transfer to the Shareholders the Closing
Shares to be allocated to the Shareholder per the Waterfall and deliver to each
Consideration Recipient validly executed new share certificates covering its
applicable Closing Shares, in substantially the form attached hereto as Schedule
‎3.2.3.

 

3.2.4.The Purchaser shall issue and transfer to the Warrant Holders the Closing
Warrants to be allocated to the Warrant Holders per the Waterfall and deliver to
each Shareholder validly executed Closing Warrants.

 

3.2.5.The Consideration Recipients, the Purchaser and the requisite shareholders
who are parties to the existing Investors Rights Agreement of the Purchaser (the
“Existing IRA”) shall execute an amendment to such Investors Rights Agreement
granting the Consideration Recipients certain rights, in the form attached
hereto as Schedule ‎3.2.5 (the “Amended IRA”), and the Purchaser shall provide
to the Consideration Recipients a copy of the Amended IRA, executed by the
Purchaser and the requisite shareholders who are parties to the Existing IRA.

 

3.2.6.Copy of the amended and restated articles of association of the
Purchaser’s, to be in effect immediately following the Closing in the forms
attached hereto as Schedule ‎3.2.6 (the “Amended Articles”), which shall be
provided to the Consideration Recipients.

 

3.2.7.The Purchaser shall deliver to the Consideration Recipients a true and
correct copy of the resolutions of the Board of Directors of the Purchaser,
substantially in the form attached hereto as Schedule ‎3.2.7(a) and true and
correct copy of the resolutions of the shareholders of the Purchaser, in
substantially the form attached hereto as Schedule ‎3.2.7(b).

 

3.2.8.The Purchaser shall record the issuance of the Closing Shares to the
Shareholders as contemplated hereunder, on the Purchaser’s register of
shareholders, and shall provide the Consideration Recipients with a certified
copy of the Purchaser’s register of shareholders as of immediately after the
Closing in the form attached hereto as Schedule ‎3.2.8.

 



19

 

 

3.3.Conditions to Closing of Each Party. The obligations of the Company, the
Purchaser and the Consideration Recipients to consummate the Transaction are
subject to the satisfaction of the following condition:

 

3.3.1.No Injunction. No temporary restraining order, preliminary or permanent
injunction or other order or decree issued by any Governmental Authority of
competent jurisdiction shall be in effect and no applicable Law shall have been
enacted or be deemed applicable to the Transaction which could reasonably be
expected to impair, prevent or prohibit the consummation of the Transaction.

 

3.4.Purchaser’s Conditions to Closing. The Purchaser’s obligations to consummate
the purchase of the Purchased Shares hereunder are subject to the fulfilment,
prior to or at the Closing, of each of the following conditions (any or all of
which may be waived by the Purchaser):

 

3.4.1.The representations and warranties of the Company and the Consideration
Recipients contained herein were true and correct in all material respects when
made and shall be true and correct in all material respects at the time of the
Closing as though made again at the Closing Date, except (i) for those
representations and warranties qualified by material, materiality or similar
expressions which shall be true and correct in all respects, (ii) changes
contemplated by this Agreement, and (iii) for those representations and
warranties that address matters only as of a particular date, which
representations and warranties shall have been true and correct as of such
particular date.

 

3.4.2.The Consideration Recipients and the Company shall have performed and
complied in all material respects with the obligations and covenants required by
this Agreement to be performed or complied with by them prior to or at the
Closing.

 

3.4.3.No action, proceeding or investigation shall have been instituted,
threatened or proposed before any court or Governmental Authority and no Order
shall be in effect to enjoin, alter, prevent, restrain , prohibit, materially
delay, restrict the consummation of the Closing, or that shall impact materially
and adversely the operation of the business following the Closing. No proceeding
challenging this Agreement, the Transaction Documents or the Transactions
contemplated by the Transaction Documents or seeking to obtain substantial
damages in respect of, or which is related to, or arises out of, the Transaction
Documents or the consummation of the Transaction, shall have been instituted by
any Person before any Governmental Authority and be pending.

 

3.4.4.The execution, delivery and performance of the Transaction by the Company
and the Consideration Recipients shall be duly authorized by the Board of
Directors and the shareholders of the Company. Copies of the resolutions adopted
by the Board of Directors and the shareholders of the Company, respectively
approving this Agreement substantially in the form attached hereto as Schedule
‎3.2.7(a) and Schedule ‎3.2.7(b) shall have been provided to the Purchaser at or
prior to the Closing.

 

3.4.5.All outstanding options, warrants and any other securities convertible or
exercisable into Ordinary Shares or Preferred Seed Shares, including those set
out in Schedule ‎3.4.5, shall have been exercised, converted, expired, repaid or
cancelled, and all outstanding Security Interests on the Purchased Shares shall
have been discharged, such that immediately following the Closing, the Purchaser
shall be the owner of 100% of the issued and outstanding share capital of the
Company on such date, free and clear of all Security Interests.

 



20

 

 

3.4.6.There shall have been no Company Material Adverse Effect.

 

3.4.7.The Purchaser and the Key Employees have executed the Key Employment
Agreements, between the Purchaser and each of the Key Employees.

 

3.4.8.All Closing deliverables set forth in Section ‎3.2 and Section ‎3.2.2
above shall have been duly received to the satisfaction of Purchaser.

 

3.4.9.The Closing Certificate provided shall indicate that there is no Debt in
the Company, other than as set forth in Schedule 4.22 of the Disclosure
Schedule.

 

3.4.10.The Company shall have duly approved the purchase of, and shall actually
purchased the Tail Insurance Policy.

 

3.4.11.The Company shall have purchased a general third party liability
insurance policy (the “Third Party Insurance”).

 

3.5.Consideration Recipients’ Conditions to Closing. Consideration Recipients’
obligations to consummate the sale of the Purchased Shares to the Purchaser at
the Closing are subject to the fulfilment, prior to or at the Closing, of each
of the following conditions (any or all of which may be waived by the
Shareholders’ Representative):

 

3.5.1.All representations and warranties of the Purchaser contained herein were
true and correct when made and shall be true and correct, in all material
respects, at the time of the Closing as though made again at the Closing Date.

 

3.5.2.The Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by the Purchaser prior to or at the Closing.

 

3.5.3.All Closing deliverables set forth in Sections ‎3.2 – ‎3.2.8 above shall
have been duly received to the satisfaction of the Consideration Recipients.

 

3.5.4.No action, proceeding or investigation shall have been instituted,
threatened or proposed before any court or Governmental Authority and no Order
shall be in effect to enjoin, alter, prevent, restrain, prohibit, materially
delay, restrict the consummation of the Closing, or that shall impact materially
and adversely the operation of the business following the Closing. No proceeding
challenging this Agreement, the Transaction Documents or the Transactions
contemplated by the Transaction Documents or seeking to obtain substantial
damages in respect of, or which is related to, or arises out of, the Transaction
Documents or the consummation of the Transaction, shall have been instituted by
any Person before any Governmental Authority and be pending.

 

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to the Purchaser with respect to the
Company as of the date hereof and as of the Closing Date as follows, except as
set forth herein or in the Company Disclosure Schedule delivered to the
Purchaser concurrently herewith which disclosures shall be deemed to be part of
the representations and warranties of the Company):

 

4.1.Constitution and Compliance.

 

4.1.1.The Company is validly existing under the laws of the State of Israel,
with power and authority to carry on its business as currently conducted and as
currently proposed to be conducted. The Company has at all times carried on its
business and affairs in all material respects in accordance with its
Organizational Documents and all applicable Laws and regulations, and there is
no violation or material default with respect to any statute, regulation, Order,
decree, or judgment of any court or any Governmental Authority which could have
a material adverse effect upon the assets or business of the Company. The
Company is duly qualified to do business and is in good standing in each
jurisdiction in which the Company currently conducts business.

 



21

 

 

4.1.2.The Company has all requisite corporate power and authority to execute and
deliver the Transaction Documents, and to carry out and perform its obligations
thereunder. All corporate action on the part of the Company, its directors, and
its shareholders necessary for the authorization and execution of this Agreement
by the Company has been taken. This Agreement constitutes the valid and legally
binding obligation of the Company, and, assuming due authorization, execution
and delivery by the Purchaser and any other party thereto, is enforceable in
accordance with its terms, subject, in each case, to (i) laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium and
the relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

4.2.No Conflict. The execution and delivery by the Company of the Transaction
Documents to which the Company is a party does not, and the consummation of the
Transaction will not, (i) violate, conflict, or result in a breach of any
provisions of any Organizational Documents of the Company, (ii) result in the
creation or enforcement of any Security Interest upon any of the properties or
assets of the Company, (iii) result in a default (with or without the giving of
notice or lapse of time, or both) under, or acceleration or termination of, or
the creation in any Person of the right to accelerate, terminate, modify or
cancel, any material contract to which any Company is a party, (iv) require the
consent or agreement of any governmental body, entity or any other third party,
except as provided in, or disclosed by this Agreement, or (v) constitute a
material violation (with or without the giving of notice or lapse of time, or
both) of Law or any judgment, decree, Order, regulation or rule of any
Governmental Authority applicable to the Company or any of .

 

4.3.Subsidiaries. The Company does not own, directly or indirectly, any capital
stock, membership interests, or other securities of any Person. The Company does
not have any Subsidiaries. The Company is not a participant in any joint
venture, special purpose entity, partnership or similar arrangement.

 

4.4.Capitalization.

 

4.4.1.Schedule ‎‎4.4.1 of the Disclosure Schedule sets out the authorized and
issued share capital of the Company as of the date of this Agreement and
immediately prior to the Closing.

 

4.4.2.Schedule ‎4.4.2 of the Disclosure Schedule sets out, as of the date of
this Agreement, a true, correct and complete list of any and all options,
warrants and other Company securities convertible into Ordinary Shares or
Preferred Seed Shares or other type of shares which were issued by the Company
(the “Options”). Except for Ordinary Shares or Preferred Seed Shares the Company
has not issued any other type or class of shares.

 

4.4.3.Other than as listed in Schedules 4.4.1 and ‎4.4.2 of the Disclosure
Schedule, there are no outstanding or authorized subscriptions, options,
warrants, calls, rights, commitments, or any other agreements of any character
directly or indirectly obligating the Company to issue (i) any additional shares
or other securities or (ii) any securities or debt convertible into, or
exchangeable for, or evidencing the right to subscribe for, any shares or other
securities.

 



22

 

 

4.4.4.The Purchased Shares constitutes all of the issued and outstanding share
capital of the Company as of the Closing Date.

 

4.5.Financial Statements.

 

4.5.1.The Company has delivered to the Purchaser audited balance sheets of the
Company as of, and the related statements of income and cash flows, for the year
ended December 31, 2015 and December 31, 2016, accompanied by the report of the
Company’s independent public accountants thereon (the “Financial Statements”)
The Financial Statements are attached hereto as Schedule ‎4.5.1.

 

4.5.2.The Financial Statements (i) have been prepared from the books and records
of the Company, (ii) complied as to form in all material respects with
applicable accounting requirements with respect thereto as of their respective
dates, (iii) have been prepared (other than the management reports) in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated therein or in the notes thereto) and
consistent with each other and (iv) fairly present in all material respects in
accordance with GAAP the financial position of the Company as at the date
thereof and, where applicable, the results of their operations and cash flows
for the period indicated (except as may be otherwise specified in the notes to
such Financial Statements). The Company maintains a standard system of
accounting established and administered in accordance with GAAP.

 

4.5.3.The Company did not receive from its independent auditors, and does not
otherwise have knowledge of, any notice with respect to (A) any fraud or
fraudulent concealment, whether or not material, that involves the Company’s or
management or other employees who have a role in the preparation of financial
statements or the internal controls utilized by the Company, or (B) any material
claim or allegation regarding any of the foregoing.

 

4.5.4.All Liabilities of the Company, are reflected in or reserved against in
the Financial Statements (including the notes thereto) to the extent required by
GAAP, other than Liabilities that have arisen in the Ordinary Course of Business
since December 31, 2016. Other than Liabilities required to be reflected or
reserved in the Financial Statements and other Liabilities that have arisen in
the Ordinary Course of Business since December 31, 2016, there are no
Liabilities whatsoever of the Company. The Company is not in default with
respect to any such Debt or any instrument relating thereto.

 

4.6.Business to Date.

 

4.6.1.Except as contemplated by this Agreement and for actions taken in
connection with the negotiation of this Agreement and the Transaction which are
reflected in Schedule ‎4.6.1 to the Disclosure Schedule, since December 31, 2016
until the date hereof (i) the Company conducted their business in the Ordinary
Course of Business, and (ii) there has not been any event, change, occurrence or
circumstance that has had a Company Material Adverse Effect on the Company. As
amplification and not in limitation of the foregoing, except as set forth on
Schedule ‎4.6.1 to the Disclosure Schedule, since December 31, 2016, there has
been:

 

4.6.1.1.no event, occurrence, development, circumstance, or state of facts event
or development which, individually or in the aggregate, has had, or would
reasonably be expected to have in the future, a Company Material Adverse Effect;

 



23

 

 

4.6.1.2.no declaration, setting aside or payment of any dividend or other
distribution with respect to, or any direct or indirect redemption or
acquisition of, any of the Company’s share capital by the Company or by any
other Person;

 

4.6.1.3.no waiver of any valuable right of the Company under any Material
Contract;

 

4.6.1.4.no loan by the Company to any officer, director, employee or shareholder
of the Company, or any agreement or commitment therefor, or the engagement by
the Company in any transaction with any employee, officer, director or security
holder of the Company, other than the payment of normal wages and salaries to
employees in the Ordinary Course of Business and advances to employees in the
Ordinary Course of Business for travel and similar business expenses;

 

4.6.1.5.no material loss, destruction or damage to any property or assets of the
Company, whether or not insured;

 

4.6.1.6.no labor disputes or union organizing campaign involving the Company;

 

4.6.1.7.no acquisition, license or disposition of any material portion of the
Company’s assets, including any Company Intellectual Property Assets (or any
Contract in respect of such assets), otherwise than for fair value in the
Ordinary Course of Business;

 

4.6.1.8.no Security Interest imposed or created on any of the assets or
properties of the Company;

 

4.6.1.9.no assignment, termination, modification or amendment of any Material
Contract to which the Company was or is a party, except for any termination,
modification or amendment made in the Ordinary Course of Business and which
would not, either individually or in the aggregate, be material to the results
of operations;

 

4.6.1.10.no notice to the Company that any Material Contract to which the
Company was or is a party has been breached, repudiated or terminated or will be
breached, repudiated or terminated, or for which any party other than the
Company has made a complaint, demand or claim against the Company for an amount
in excess of US$ 10,000 based on such Material Contract;

 

4.6.1.11.no entering into, adoption or material modification of any employment
or similar contract, or any increase in the salary or other compensation of any
employee, officer or director of the Company, or any increase in or any addition
to other benefits to which any such employee, officer or director may be
entitled other than an Ordinary Course of Business annual salary adjustment, in
accordance with existing agreement or as required by Law;

 

4.6.1.12.no compensation, bonus, payment or distribution by the Company or any
Affiliate thereof to any employee, officer, director or consultant of the
Company not consistent with past practices of the Company;

 

4.6.1.13.no failure to pay or discharge when due (after the application of any
applicable grace periods) any liabilities of the Company, except for liabilities
contested in good faith by the Company, provided that, such liabilities have
been fully reflected and reserved for in the Financial Statements;

 



24

 

 

4.6.1.14.no change in any of the accounting principles adopted by the Company,
or any change in the Company’s accounting policies, procedures, practices or
methods (including Tax accounting methods) with respect to applying such
principles, other than as required by applicable Law;

 

4.6.1.15.no settlement or compromise of any Tax liability of the Company, no
entry into any material agreement with any Taxing Authority (or any other
Governmental Authority) regarding the Company’s liability for Taxes, no
amendment of a Tax Return of the Company or filing of a claim for refund of
Taxes previously paid by or on behalf of the Company, no consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of material Taxes of the Company;

 

4.6.1.16.no adoption, revocation or modification of any material Tax election of
the Company or filing of any income or other material Tax Return of the Company;

 

4.6.1.17.no commencement of any legal proceeding by or against the Company;

 

4.6.1.18.no capital expenditure, purchase or commitment that will still be
outstanding or in process at the Closing in excess of [***] or series of capital
expenditures, purchases or commitments that will still be outstanding or in
process in excess of [***] in the aggregate;

 

4.6.1.19.no incurrence of Debt by the Company;

 

4.6.1.20.no audit by any Governmental Authority or receipt of notice (written
or, to the knowledge of the Company, verbal) from any regulatory agency with
respect to the business of or facilities used by the Company;

 

4.6.1.21.no settling of a legal dispute or legal proceeding involving the
Company; and

 

4.6.1.22.no agreement, understanding or authorization (written or verbal), for
the Company to take any of the actions specified in this Section ‎4.6.1.

 

4.6.2.Full and accurate details of all bank accounts, overdrafts, loans,
guarantees or other financial facilities outstanding or available to the Company
are contained in Schedule 4.6.2 of the Disclosure Schedule.

 

4.7.Taxation

 

4.7.1.The Company has timely filed, in accordance with all applicable Laws, all
Tax returns and reports required under applicable Laws to be filed by or on
behalf of the Company, and all Taxes required under applicable Law to be paid by
or on behalf of the Company as of the date hereof and as of the December 31,
2016 have either been paid by it or are reflected in accordance with GAAP as a
reserve for Taxes on the most recent Financial Statements and all such returns
and reports are true, correct and complete in all material respects, and the
Financial Statements reflect an adequate reserve for all Taxes payable by the
Company for all taxable periods and portions thereof through the date of such
Financial Statements.

 



25

 

 

4.7.2.All Taxes required by applicable Laws to be withheld by the Company have
been duly and properly withheld or collected and have been (or will be) duly and
timely paid to the proper Taxing Authority. No deficiencies, adjustment,
underpayment for any Taxes have been proposed, asserted or assessed against the
Company that is still pending. Except as set forth in Schedule ‎4.7 of the
Disclosure Schedule, no requests for waivers of the time to assess any such
Taxes have been made that are still pending.

 

4.7.3.The Company is not, and will not be required to pay any Taxes for periods
up to the Closing Date except to the extent adequate provision was made in the
Financial Statements.

 

4.7.4.The Company has not (i) requested any extension of time within which to
file any Tax Return or (ii) been granted any extension or waiver of the statute
of limitations with respect to any Taxes.

 

4.7.5.There is no action, suit, proceeding, claim, audit, or investigation
currently in progress, pending or, to the knowledge of the Company, threatened
by any Taxing Authority against or with respect to the Company in respect of any
Tax.

 

4.7.6.There are no Security Interests for Taxes upon the assets of the Company,
except Security Interests for current Taxes not yet due.

 

4.7.7.The Company is not a party to any Tax indemnity or Tax Sharing Agreement
with any Person, and the Company has no liability for the Taxes of any Person
(other than the Company) by contract or otherwise.

 

4.7.8.The Company has made available to Purchaser or its legal counsel or
accountants copies of all Tax Returns filed for the Company for all Taxable
periods (or portion thereof) ending on or before December 31, 2016 and since
incorporation, and all private letter rulings, determination letters, closing
agreements and other correspondence received by them from any Taxing Authority
since the same date or that may apply to the Company after the December 31,
2016.

 

4.7.9.The Company is not (i) a party to any “reportable transaction” within the
meaning of Section 131(g) and Section 243 of the ITO and the respective
regulations, (ii) has been a party to any transaction or arrangement that could
reasonably be expected to cause an extension of any statute of limitations
related to Taxes, including an extension because the transaction or arrangement
was required to be, but was not, reported to any Taxing Authority.

 

4.7.10.The Company is not engaged in or has ever been engaged in a trade or
business through a “permanent establishment” within the meaning of an applicable
income Tax treaty in any country other than the country in which the Company is
formed or organized.

 

4.7.11.The Company has not granted a power of attorney to any Person that is
currently in force with respect to any Tax matter of the Company.

 

4.7.12.The Company is registered for VAT purposes and Schedule ‎4.7.12 contains
full details of such registration, including any group registration details. The
Company has not been, a member of any other group of companies for VAT purposes
other than the group disclosed on Schedule ‎4.7.12, and no company other than
the Company has been a member of such group.

 



26

 

 

4.7.13.The Company has complied in all material respects with all statutory
provisions relating to VAT or other applicable sales Taxes, including
requirements with respect to record keeping and the making of returns, and has
properly accounted to the relevant Taxing Authority for any such VAT or sales
Taxes and, without derogating from the generality of the foregoing, (i) no
repayments of VAT have been claimed by the Company in the twelve (12) months
prior to the Closing from the Tax authorities of Israel except in accordance
with applicable Law and (ii) the Company has collected all amounts on account of
any VAT required by applicable Law to be collected by it, and has remitted to
the appropriate Taxing Authority any such amounts required by applicable Law
within the time prescribed by such requirements. The Company has not deducted
any input VAT, received any refund of VAT or claimed zero (0) rate VAT that such
it was not so entitled to deduct, receive or claim, as applicable.

 

4.7.14.The Company currently complies and has always timely complied in the past
with all the relevant requirements of Section 102, with respect to any award
issued pursuant to the provisions of such section, and the Company has complied
with the requirements of Section 3(i) of the ITO with respect to grants to
independent contractors or “Controlling Shareholders” (as defined in the ITO).
The Option Plan and, if applicable, any amendments thereto, were timely and duly
filed with the ITA and with the Company’s 102 Trustee.

 

4.7.15.Any Related Party transactions subject to Section 85A of the ITO
conducted by the Company has been on an arms-length basis in accordance with
Section 85A of the ITO and the regulations promulgated thereunder.

 

4.7.16.The Company and to the knowledge of the Company, any of the holders of
the securities (with respect to the securities held by them) is subject to
restrictions or limitations pursuant to Part E2 of the ITO or pursuant to any
Tax ruling made in connection with the provisions of Part E2 of the ITO.

 

4.7.17.The Company has not made any application for or received, on its behalf
or on behalf on any of its shareholders or employees, and are not otherwise
subject to, any “taxation decision” (hachlatat misui) or Tax ruling from the
ITA, whether or not in connection with the transactions contemplated by this
Agreement, other than the Application.

 

4.7.18.Schedule ‎4.7.18 of the Disclosure Schedule sets forth all Tax
exemptions, Tax holidays or other Tax reduction agreements or arrangements
(including grants or claims of “approved enterprise”, “benefitted enterprise” or
“preferred enterprise” status) made with, or applied for by, any of the Company.
The Company has provided to Purchaser all documentation relating to any
applicable Tax holidays or incentives. Without limiting the generality of the
foregoing, Schedule ‎4.7.18 of the Disclosure Schedule lists each Tax incentive
granted to the Company under Israeli Law and the period for which such Tax
incentive applies. The Company has complied with all material requirements of
Israeli Law to be entitled to claim all such incentives. Subject to the receipt
of the approvals set forth on Schedule ‎4.7.18 of the Disclosure Schedule and
compliance by the Company with the applicable requirements and conditions, the
consummation of the transactions contemplated by this Agreement will not
adversely affect the remaining duration or the extent of any incentive or
require any recapture of any previously claimed incentive, and no consent,
approval, clearance of, or filing with, any Governmental Authority or Taxing
Authority is required, prior to the consummation of such transactions in order
to preserve the entitlement to any such incentive.

 



27

 

 

4.8.Suppliers and Collaborators.

 

4.8.1.Schedule 4.8 of the Disclosure Schedule sets forth the list of all the
suppliers of services (“Suppliers”) to the Company and all of the collaborations
engagements of the Company (“Customers”) of the Company.

 

4.8.2.Except as indicated in Schedule ‎4.8 of the Disclosure Schedule, the
Company has not received any written or verbal notice, of any default or event
that with notice or lapse of time, or both, would constitute a default by the
Company under any engagement with any Supplier or Customer. None of the
Suppliers or Customers has indicated to the Company (nor does the Company has
any knowledge of) any intent to discontinue or alter in any manner adverse to
the Company the terms of such Supplier’s or Customer’s relationship with the
Company (including with respect to non-renewal of maintenance agreements) or
make any claim that would be reasonably expected to give rise to a breach by the
Company of its obligations to such Supplier or Customer, and there has been no
negative developments with respect to the relationships with any Supplier or
Customer. The Company is in full compliance with its obligations under each
Contract with its Customers and Suppliers and in the event such Contract is no
longer in effect, the Company was in full compliance with their obligations
under each Contract until the termination thereof. The Company has provided
Purchaser with a copy of all Contracts with Customers and Suppliers and
termination agreements for any such Contracts that have since been terminated.

 

4.8.3.Except as indicated in Schedule ‎4.8.3 of the Disclosure Schedule, none of
the engagements with any Supplier or any Customer have been terminated.

 

4.9.Litigation. (1) There is no claim, action, suit, injunction, arbitration, or
administrative or other proceeding pending or, to the knowledge of the Company,
threatened against the Company or involves the Company’s contractual
relationships, properties or assets, (2) to the knowledge of the Company, there
is no investigation or examination pending or threatened against the Company or
that involves the Company’s contractual relationships, properties or assets,
and, (3) to the knowledge of the Company, there is no basis for any such claim,
action, suit, investigation, arbitration, or administrative or other proceeding,
including as a result of the consummation of the transactions contemplated by
this Agreement, before any court, arbitration tribunal or Governmental
Authority. Neither the Company nor any of its respective properties, assets or
business, is subject to or bound by any Order.

 

4.10.Reserved.

 

4.11.Employees and Contractors.

 

4.11.1.Schedule ‎4.11.1 of the Disclosure Schedule sets forth a complete and
accurate list of all employees of the Company (“Employees”). The Company has
furnished to Purchaser a list of all current Employees employed by the Company
as of the date of this Agreement, and such list correctly reflects: (i) their
name and dates of hire; (ii) their position, full-time or part-time status,
including each Employee’s classification as either exempt or non-exempt from the
overtime requirements under any applicable Law; (iii) their monthly base salary
or hourly wage rate, as applicable; (iv) any other compensation payable to them
including housing allowances, compensation payable pursuant to bonus, deferred
compensation or commission arrangements, overtime payment, vacation entitlement
and accrued vacation or paid time-off balance, travel pay or car maintenance or
car entitlement, sick leave entitlement and accrual, recuperation pay
entitlement and accrual, entitlement to pension arrangement and/or any other
provident fund (including manager’s insurance and education fund), their
respective contribution rates and the salary basis for such contributions, and
notice period entitlement; and (v) any promises or commitments made to the
Employees, whether in writing or not, with respect to any future changes or
additions to their compensation or benefits. Other than their salary, the
Employees are not entitled to any payment or benefit that may be reclassified as
part of their determining salary for all intent and purposes, including for the
social contributions.

 



28

 

 

4.11.2.The Company has complied in all material respects with all Laws relating
to employment, including without limitation all Laws concerning equal employment
opportunity, nondiscrimination, leaves and absences, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
Taxes, and occupational safety and health. To the knowledge of the Company, no
executive, key employee or group of employees has any plans to terminate
employment with any of the Company. There are no unresolved employment-related
charges, claims, complaints or lawsuits involving the Company. The Company is
not a party to or bound by any collective bargaining agreement, collective labor
agreement or other Contract or arrangement with a labor union, trade union or
other organization or body involving any of its Israeli Employees, nor has it
recognized or received a demand for recognition from any collective bargaining
representative with respect to any of its Israeli Employees. There are no (i)
strikes, work stoppages, work slowdowns or lockouts pending or, to the knowledge
of the Company, threatened against or involving the Company, or (ii) unfair
labor practice charges, other collective bargaining disputes, grievances or
complaints pending or, to the knowledge of the Company, threatened by or on
behalf of any employee or group of employees of the Company. The Company has not
committed any unfair labor practice. To the knowledge of the Company, there are
no labor organizations representing, nor, organizational efforts presently being
made or threatened by or on behalf of any labor union with respect to employees
of the Company.

 

4.11.3.The Company’s obligations towards the employees to provide severance pay,
including statutory severance pay to all Israeli Employees pursuant to the
Severance Pay Law -1963, and to redeem unused vacation pursuant to Contract,
applicable Law (including the Annual Leave Law – 1951 with respect to Israeli
Employees) are fully funded or, if not required to be fully funded, is accrued
on the Company’s Financial Statements. All of the employees of the Company are
subject to Section 14 Arrangement under the Israeli Severance Pay Law - 1963
(“Section 14 Arrangement”) and the Company has fully complied with all
provisions related to such Section 14 Arrangement.

 

4.11.4.Schedule 4.11.4(i) of the Disclosure Schedule contains an accurate and
complete list of: (A) all current independent contractors, and Persons that have
a consulting or advisory relationship with the Company; (B) the location at
which independent contractors, consultants and advisors have been or are
providing services; (C) the rate of all regular, bonus or any other compensation
payable to the current independent contractors, consultants and advisors; and
(D) the start and termination date of any binding Contract between the Company
and any Person that has a current consulting or advisory relationship with the
Company. Except as set forth on Schedule ‎4.11.4 of the Disclosure Schedule, all
independent contractors, consultants and advisors of the Company can be
terminated immediately and without notice or liability on the part of the
Company. The Company has no outstanding obligations with respect to former
independent contractors, consultants or advisors.

 



29

 

 

4.11.5.The Company has no liability (including rights to severance pay,
vacation, recuperation pay (dmei havraa) and other employee-related statutory
and contractual benefits) with respect to any misclassification or treatment of
any Person as an independent contractor (including consultant, sub-contractor,
or the like) rather than as an “employee” and with respect to any employee
leased from another employer, or with respect to any employee currently or
formerly classified as exempt from overtime wages.

 

4.11.6.All employees have entered into written employment agreement with the
Company;

 

4.11.7.The Company is not subject to, and no employees is subject to an
extension order (“tzav harchava”) (other than extension orders that are
generally applicable to all employers in Israel);

 

4.11.8.Except as provided for in Schedule ‎4.11.8 of the Disclosure Schedule,
the employment of each employee is subject to termination upon up to thirty (30)
days’ prior written notice under the termination notice provisions included in
the applicable employment agreement with such employee or applicable Laws; and

 

4.11.9.Except as provided for in Schedule ‎4.11.9, there are no unwritten
policies, practices or customs of the Company that entitles or could reasonably
be expected to entitle any Israeli Employee to benefits materially in addition
to what such Israeli Employee is entitled to under applicable Laws or under the
terms of such Israeli Employee’s employment agreement (including unwritten
customs or practices concerning bonuses and the payment of statutory severance
pay when it is not required under applicable Laws).

 

4.11.10.All amounts that the Company is legally or contractually required either
(x) to deduct from their employees’ salaries or to transfer to such employees’
pension or provident, life insurance, incapacity insurance, continuing education
fund or other similar funds or (y) to withhold from their employees’ salaries
and benefits and to pay to any Governmental Authority as required by the ITO and
Israeli National Insurance Law have, in each case, been duly deducted,
transferred, withheld and paid (other than routine payments, deductions or
withholdings to be timely made in the Ordinary Course of Business), and the
Company has no any outstanding obligations to make any such deduction, transfer,
withholding or payment (other than such that has not yet become due); and

 

4.11.11.The Company has no unsatisfied obligations to any of its former
employees, and their termination was in compliance with all material applicable
Laws and agreements.

 

4.11.12.The Company has not engaged any consultants, sub-contractors, sales
agents or freelancers who, according to Israeli Law, would be entitled to the
rights of an employee of an Israeli company, including rights to severance pay,
vacation, recuperation pay (dmei havraa) and other employee-related statutory
and contractual benefits. The consultants, sub-contractors, sales agents or
freelancers that supply services to the Company has in its engagement agreements
customary provisions regarding their non-employee status.

 

4.11.13.To the knowledge of the Company, no current employee: (i) intends to
terminate his or her employment with the Company; or (ii) is a party to or is
bound by any confidentiality agreement, noncompetition agreement or other
Contract (with any Person other than the Company) that may have an adverse
effect on: (A) the performance by such employee of any of his or her duties or
responsibilities as an employee of the Company; or (B) the Company’s business or
operations.

 



30

 

 

4.11.14.The Company does not engage youth or foreign employees in Israel.

 

4.12.Insurance. Other than the policies listed in Schedule ‎4.12 of the
Disclosure Schedule (the “Policies”), the Company does not have any insurance
policies in effect. The Company’s insurance policies are in full force and
effect, and the Company has not undertaken any action or omitted to take any
action which could reasonably render any of its insurance policies void or
voidable. As of the date hereof, no claims by the Company are pending under any
of such policies nor has the Company made any claim since inception. All
premiums due and payable under the Policies have been paid, and the Company has
no liability for any retrospective premium adjustment, audit premium adjustment,
experience based liability or loss sharing cost adjustment under any of the
Policies. The Company confirms that as of the date hereof the insurance coverage
of the Company under the Policies is customary for business entities of similar
size engaged in similar lines of business and provides adequate coverage for the
risks the Company is exposed to. The Company has not received any written notice
regarding any (i) cancellation or invalidation of any Policy, (ii) refusal of
any coverage or rejection of any material claim under any Policy or (iii)
material adjustment in the amount of premiums payable with respect to any
Policy.

 

4.13.Intellectual Property

 

4.13.1.Schedule ‎4.13.1 of the Disclosure Schedules contains a complete and
accurate list of all (i) Company-Controlled Intellectual Property Assets that
are Registered Intellectual Property Assets, (ii) all material unregistered
Marks or inventions for which the Company intends to file a patent, that are
Company Controlled Intellectual Property Assets, (iii) licenses of third party
Intellectual Property Assets by the Company that are material to the operation
of the Company, other than shrink-wrap or off the shelf licenses (“Licenses
In”), and (iv) licenses or sublicenses granted by Company with respect to
Company-Controlled Intellectual Property Assets to any Person (“Licenses Out”).
In the case of any licenses or sublicenses disclosed pursuant to the foregoing
clauses (iii) or (iv), Schedule ‎4.13.1 of the Disclosure Schedules also sets
forth whether each such license or sublicense is exclusive or non-exclusive.

 

Other than as set forth in Schedule ‎4.13.1, the Company Intellectual Property
Assets include all Intellectual Property Assets necessary and sufficient for the
conduct of the businesses of the Company, free and clear of all Security
Interests, without payment to a third party, by Purchaser immediately following
the Closing in substantially the same manner as conducted by Company during the
twelve (12) month period prior to Closing. Company Intellectual Property Assets
constitutes the only Intellectual Property Assets used by the Company.

 

4.13.2.Except as set forth on Schedule ‎4.13.2 of the Disclosure Schedules:

 

4.13.3.the Company exclusively owns or is the exclusive licensee of all right,
title and interest in all Company-Controlled Intellectual Property Assets;

 

4.13.4.the Company has not transferred ownership of, or agreed to transfer
ownership of, or granted any exclusive licenses to, or agreed to grant any
exclusive licenses to any Company-Controlled Intellectual Property Assets to any
third party. No third party has any joint ownership right to any Intellectual
Property Assets owned by Company nor, to Company’s knowledge, to any
Intellectual Property Assets exclusively licensed to the Company;

 



31

 

 

4.13.5.all Company Registered Intellectual Property Assets are currently in
compliance, in all material respects, with formal Legal Requirements with
respect to registration, maintenance and renewal fees, and filing of all
necessary documents and articles, for the purpose of maintaining such Company
Registered Intellectual Property Assets. All Company Registered Intellectual
Property Assets which are owned by Company have been filed in good faith in
accordance with regulatory requirements and, to Company’s knowledge, are valid
and enforceable, with no basis for claims of inequitable conduct. All Company
Registered Intellectual Property Assets which are exclusively licensed to the
Company are, to the knowledge of the Company, valid and enforceable with no
basis, to the knowledge of the Company, for claims of inequitable conduct;

 

4.13.6.none of the Company Registered Intellectual Property Assets is subject to
any filing or maintenance fees or Taxes or actions falling due within ninety
(90) days after the Closing Date;

 

4.13.7.to the Company’s knowledge, no Company Registered Intellectual Property
Assets has been or is now subject to any terminal disclosure and/or involved in
any interference, reissue, re-examination, inter-parties review, post-grant
review, or opposition proceeding; to the knowledge of the Company, there is no
patent or patent application of any third party that potentially interferes with
a Company Registered Intellectual Property Asset;

 

4.13.8.there are no pending or, to the knowledge of the Company, threatened
claims alleging that any Company-Controlled Intellectual Property Assets and/or
the operation of the business or any activity by the Company, or manufacture,
sale, offer for sale, importation, and/or use or practice of any
Company-Controlled Intellectual Property Assets and/product candidates infringes
or violates (or in the past infringed or violated) or would infringe or violate
the rights of others in or to any Intellectual Property Assets (“Third Party IP
Assets”) or constitutes a misappropriation of (or in the past constituted a
misappropriation of) any subject matter of any Third Party IP Assets or that any
of the Company Intellectual Property Assets is invalid or unenforceable;

 

4.13.9.to the Company’s knowledge, neither the operation of the business, nor
any activity by the Company, nor any Company-Controlled Intellectual Property
Assets infringes or violates any Third Party IP Asset or constitutes a
misappropriation of any subject matter of any Third Party IP Asset, and, to the
Company’s knowledge, neither the operation of the business, nor any activity by
the Company, nor any Company Intellectual Property Assets infringes or violates
(or in the past infringed or violated) the rights of any Person under any
Patent;

 

4.13.10.all rights in, to and under all Intellectual Property Assets created by
the Company’s founders for or on behalf or in contemplation of the Company (i)
prior to the inception of the Company or (ii) prior to their commencement of
employment with the Company, have been duly and validly assigned to the Company
and all Company’s founders have expressly and irrevocably waived, all rights,
title and interest in and to all such Intellectual Property Assets;

 



32

 

 

4.13.11.all former and current employees, consultants and contractors of the
Company, and any other individuals who contributed to the discovery or
development of any Company Controlled Intellectual Property Assets, have
executed written instruments with the Company that (i) assign to the Company,
and (ii) expressly and irrevocably waive, all rights, title and interest in and
to any and all (A) such contributions and any inventions, improvements, ideas,
discoveries, writings, works of authorship, other intellectual property, and
information relating to the business of the Company and any of the products or
services being researched, developed, manufactured or sold by the Company or
that may be used with any such products or services, (B) Intellectual Property
Assets relating thereto, and (C) any and all moral rights and rights to receive
any compensation and/or royalties in connection with the items included in (A)
and (B), including without limitation under Section 134 of the Patents Law,
5727-1967; in each case where a Company Patent is held by the Company by
assignment, the assignment has been duly recorded with the United Stated or
Israeli Patent and Trademark Office and all similar offices and agencies
anywhere in the world in which foreign counterparts are registered or issued;

 

4.13.12.to the knowledge of the Company, (A) there is no, nor has there been
any, infringement or violation by any person or entity of any of the Company
Controlled Intellectual Property Assets or the Company’s rights therein or
thereto and (B) there is no, nor has there been any, misappropriation by any
person or entity of any of the Company Controlled Intellectual Property Assets
or the subject matter thereof;

 

4.13.13.the Company has taken commercially reasonable security measures to
protect the confidentiality and value of all Trade Secrets owned by the Company
or exclusively licensed by Company (the “Company Trade Secrets”), including,
without limitation, requiring each employee and consultant of the Company and
any other Person with access to Company Trade Secrets to execute a binding
confidentiality agreement, copies or forms of which have been provided to the
Purchaser and, to the knowledge of the Company, there has not been any breach by
any party to such confidentiality agreements; and

 

4.13.14.The Company has not disclosed, delivered or licensed to any Person or
agreed or obligated itself to disclose, deliver or license to any Person, or
expressly permitted the disclosure or delivery to any escrow agent or other
Person of, any source code, other than disclosures to employees and consultants
involved in the Company’s research and development activity. To the Company’s
knowledge, no event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time, or both) will, or would reasonably be
expected to, result in the disclosure, delivery or license by the Company of any
source code, other than disclosures to employees and consultants involved in the
Company’s research and development activity. Without limiting the foregoing,
neither the execution of this Agreement nor any of the transactions contemplated
by this Agreement will result in a release from escrow or other delivery to a
third party of any source code.

 

4.13.15.the software within Company Controlled Intellectual Property Asses does
not contain, incorporate, link or call to, is not a derivative of and does not
otherwise use any Open Source Software, and

 

4.13.16.the Company is not now nor has ever been a member or promoter of, or a
contributor to, any industry standards body or any similar organization that has
required or obligated the Company to grant or offer to any other Person any
license or right to any Company-Controlled Intellectual Property Assets. The
Company has no present obligation to grant or offer to any other Person any
license or right to any Company- Controlled Intellectual Property Assets by
virtue of the Company’s or any other Person’s membership in, promotion of, or
contributions to any industry standards body or any similar organization.

 



33

 

 

4.13.17.The electronic data processing software, information system, record
keeping software, communications systems, telecommunications systems, hardware,
third party software, networks, peripherals and computer systems, including any
outsourced systems, services and processes, that are material to the operation
of the business of the Company (collectively, “Technology Systems”) are adequate
in all material respects for the operation of its business as conducted as of
the date hereof.’ The Company owns or holds licenses or applicable rights for
the Technology Systems that are necessary for the business.

 

4.13.18.The Company is and has been in compliance with all applicable privacy
and data protection laws in all relevant jurisdictions (including without
limitation in respect of security notification obligations and protected health
information) and all standards and requirements of any contract or codes of
conduct to which the Company is a party in connection with their collection,
storage, transfer (including, without limitation, any transfer across national
borders) and/or processing of any personally identifiable information of any
individuals. The Company is aware of no complaint or claim regarding the
Company’s collection, storage, transfer and/or processing of any personally
identifiable information.

 

4.14.Grants.

 

4.14.1.No (A) funding, personnel, contractors, facilities, resources, grants,
incentives, exemptions, qualifications or subsidies of any Governmental
Authority, medical institution, hospital, university, college, other educational
institution, international organization or research center, including any
multi-national, bi-national or international project or research funding program
(including OCS / IIA grants or other grants under the R&D Law) or (B) funding
from any Person (other than funds received in consideration for the Purchased
Shares) (collectively, “Government Grants”), was used in the development of the
Company-Controlled Intellectual Property Assets or any products or services
currently under development by the Company.

 

4.14.2.Except as set forth in Schedule ‎4.14.2 of the Company Disclosure
Schedule, no current or former director, employee, founder, consultant or
independent contractor of the Company (including any employees and consultants
thereof) or any other Person, who was involved in, or who contributed to, the
creation or development of any Company-Controlled Intellectual Property Assets,
has performed services for or otherwise was under restrictions resulting from
his/her relations with any government, university, medical institution,
hospital, college or any educational institution or research center during a
period of time during which any Company-Controlled Intellectual Property Assets
were created or during such time that such director, employee, founder,
consultant or independent contractor was also performing services for or for the
benefit of the Company, nor, has any such person created or developed any
Company-Controlled Intellectual Property Assets with any Government Grant.

 

4.14.3.Except as set forth in Schedule ‎4.14.3 of the Company Disclosure
Schedule, no approval of, notice to or filing with any Government Authority is
required in connection with the execution or delivery of this Agreement or the
other Transaction Documents nor for the consummation of the transactions
contemplated hereby or thereby.

 

4.15.Title to Property and Assets. The Company does not own any real estate.
Except as set forth in Schedule ‎4.15 of the Company Disclosure Schedule, the
Company has good and valid title to all of its respective tangible properties,
and interests in properties and assets, real and personal, reflected on the
Financial Statements, or, with respect to leased tangible or intangible
properties and assets, valid leasehold interests in such properties and assets
which afford the Company valid leasehold possession of the properties and assets
that are the subject of such leases, in each case, free and clear of all
Security Interests. The tangible property and equipment of the Company that is
used in the operations of its business are in good operating condition and
repair, subject to normal wear and tear, and are sufficient to conduct the
business of the Company in all material respects. All properties used in the
operations of the Company are reflected on the Financial Statements to the
extent required under GAAP to be so reflected. Schedule ‎4.15 of the Company
Disclosure Schedule identifies each parcel of real property leased by the
Company. Except as set forth in Schedule ‎4.15 of the Company Disclosure
Schedule, no third party has any Security Interest (registered or not
registered) on any of the Company’s assets or rights.

 



34

 

 

4.16.Compliance with Laws; Permits.

 

4.16.1.The Company has complied and is currently in compliance with all
applicable Laws and Orders in all material respects. The Company has not
received, nor to the knowledge of the Company there any issuance or proposed
issuance of any notice by any Governmental Authority of any violation or any
alleged violation of any Law or Order.

 

4.16.2.The Company has obtained each governmental consent, license, permit,
grant, or other authorization of a Governmental Authority that is required for
the operation of the Company’s business or the holding of any interest in its
assets or properties (all of the foregoing, the “Company Authorizations”), and
all of such Company Authorizations are in full force and effect. The Company has
not received any notice or other communication from any Governmental Authority
regarding (i) any actual or possible violation of Law or any Company
Authorization or any failure to comply with any term or requirement of any
Company Authorization or (ii) any actual or possible revocation, withdrawal,
suspension, cancellation, termination or modification of any Company
Authorization and to the knowledge of the Company there does not exist any facts
or circumstances that would give rise to any such revocation, withdrawal,
suspension, cancellation, termination or modification.

 

4.16.3.None of the Company or, to the knowledge of the Company, any Person
affiliated with the Company, including distributors, has directly or indirectly:
(i) made any unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity and related to the Company’s; (ii) made
any unlawful payment to any foreign or domestic government official or employee,
foreign or domestic political parties or campaigns, official of any public
international organization, or official of any state-owned enterprise;
(iii) violated any provision of the Foreign Corrupt Practices Act-1977, as
amended, Title 5 of the Israeli Penalty Law (Bribery Transactions), the Israeli
Prohibition on Money Laundering Law, 2000, or any other applicable
anti-corruption statute; (iv) made any unlawful bribe, favor, payoff, influence
payment, kickback, anything of value or other similar unlawful payment; or
(v) established or maintained any unlawful fund of the Company’s moneys, or
other assets, for the purpose of obtaining or paying for: (A) favorable
treatment in securing business or (B) any other special concession; or
(vi) agreed, committed, offered or attempted to take any of the actions
described in clauses (i) through (v) above.

 



35

 

 

4.16.4.The Company has conducted its business at all times in a manner that is
in compliance in all material respects with Israel’s Law Governing the Control
of Commodities and Services, The Order Governing the Control of Commodities and
Services (Engagement in Encryption Items) – 1974, and all other applicable
export control Laws administered by Israel’s Ministry of Defense and including
Israel’s Trading With the Enemy Ordinance. None of the technologies, products or
services of the Company is regulated under the Israeli Ministry of Defense. The
Company is not and is not required to be registered with the Israeli Ministry of
Defense as a security exporter. The business of the Company does not involve the
use or development of, or engagement in, encryption technology, or other
technology whose development, commercialization or export is restricted under
Israeli Law, and the business of the Company does not require the Company to
obtain a license from the Israeli Ministry of Defense or an authorized body
thereof pursuant to Section 2(a) of the Control of Products and Services
Declaration (Engagement in Encryption), 1974 or other legislation regulating the
development, commercialization or export of technology.

 

4.17.Contracts.

 

4.17.1.Except (i) for this Agreement and the Transaction Documents, and (ii) as
disclosed on Schedule ‎4.17.1 of the Company Disclosure Schedule, the Company is
not a party to or bound by any of the following agreements (whether written or
oral);

 

4.17.1.1.any partnership, joint venture, special purpose entity or other similar
Contract or arrangement, or any Contract relating to the acquisition or
disposition of any business (whether by merger, sale of stock, sale of assets,
or otherwise);

 

4.17.1.2.any Contract relating to borrowed money;

 

4.17.1.3.any Contract that limits the Company from marketing, selling, or
otherwise distributing its products or merchandise or providing its services in
any geographic area, or from competing in any line of business or geographic
area or with any Person;

 

4.17.1.4.any Contract or arrangement with (i) any Shareholder or any of its
Affiliates, (ii) any Person, that to the Company’s knowledge, directly or
indirectly owning controlling, or holding with power to vote, five percent (5%)
or more of the outstanding voting securities of any Shareholder’s Affiliates, or
(iii) any director, manager or officer of the Company or with any Affiliate or
“family relative” (as such terms are respectively defined in the Companies Law)
of any such director, manager or officer;

 

4.17.1.5.any management service, consulting, or any other similar type of
Contract;

 

4.17.1.6.any warranty, guaranty, or other similar undertaking with respect to a
contractual performance extended by the Company other than in the Ordinary
Course of Business;

 

4.17.1.7.any employment, deferred compensation, severance, bonus, retirement, or
other similar Contract;

 

4.17.1.8.any Contract involving payments by or to the Company of more than US
$5,000 in the latest twelve month period;

 

4.17.1.9.any Contract with any agency, dealer, sales representative, or
distributor for the marketing, selling and distribution of the Company’s
products and services;

 

4.17.1.10.any leases of Company Real Property or material personal property;

 

4.17.1.11.any Contract with any labor organization;

 



36

 

 

4.17.1.12.any Contract or commitment providing for payments based in any manner
upon the sales, purchases, receipts, income or profits of the Company;

 

4.17.1.13.any Contract that would prevent consummation of the transactions
contemplated by this Agreement and the Transaction Documents; or

 

4.17.1.14.any agreement with Governmental Authority.

 

4.17.1.15.any Contract pursuant to which the Company (i) is granted or obtains
or agrees to obtain any right to use any material Intellectual Property Right
(other than standard form Contracts granting rights to use readily available
shrink wrap or click wrap software), (ii) is restricted in its right to use or
register any Intellectual Property Rights, or (iii) permits or agrees to permit
any other Person to use, enforce, or register the Company owned, used, or held,
Intellectual Property Rights, including any license agreements, coexistence
agreements, and covenants not to sue related to such Intellectual Property
Rights; or

 

4.17.1.16.any other Contract not made in the Ordinary Course of Business or that
is material to the Company.

 

4.17.2.Each Contract disclosed on Schedule ‎4.17.1 of the Company Disclosure
Schedule or required to be so disclosed (each a “Material Contract”) is a valid
and binding Contract of the Company and is in full force and effect, and neither
the Company nor any of its Affiliates nor, to the knowledge of the Company, any
other party thereto, is in default or breach in any material respect under the
terms of any such Material Contract. To the knowledge of the Company, there is
no event, occurrence, condition, or act (including the consummation of the
transactions contemplated by this Agreement and the Transaction Documents) that,
with the giving of notice or the passage of time, could reasonably become a
default or event of default under any such Material Contract by any of the
parties thereto. The Company has delivered to the Purchaser true and complete
copies of each written Material Contract and true and complete summaries of all
oral Material Contracts.

 

4.17.3.No party to any Material Contract has given notice to the Company or made
a claim against the Company in respect of any breach or default thereunder.

 

4.18.Environmental Matters. (i) All Hazardous Materials and wastes of the
Company has been disposed of in accordance in all material respects with all
Environmental and Safety Laws; (ii) the Company has not received any notice of
any noncompliance of the Facilities or its past or present operations with
Environmental and Safety Laws; (iii) no notices, administrative actions or suits
are pending or threatened relating to an actual or alleged violation of any
applicable Environmental and Safety Laws by the Company; (iv) to the knowledge
of the Company, there have not been in the past, and are not now, any Hazardous
Materials on, under or migrating to or from any of the Facilities or any
Property; (v) to the knowledge of the Company, there have not been in the past,
and are not now, any underground tanks or underground improvements at, on or
under any Property, including treatment or storage tanks, sumps, or water, gas
or oil wells; and (vi) the Facilities and the Company’s uses and activities
therein have at all times materially complied with all Environmental and Safety
Laws. “Environmental and Safety Laws” shall mean any Laws applicable to the
Company that are intended to assure the protection of the environment, or that
classify, regulate, call for the remediation of, require reporting with respect
to, or list or define air, water, groundwater, solid waste, hazardous or toxic
substances, materials, wastes, pollutants or contaminants, or which are intended
to protect the safety of employees, workers or other persons, including the
public. “Facilities” shall mean all buildings and improvements on the Property.
“Hazardous Materials” shall mean any toxic or hazardous substance, material or
waste or any pollutant or contaminant, or infectious or radioactive substance,
material or waste defined in or regulated under any Environmental and Safety
Laws, but excludes office and janitorial supplies properly and safely
maintained.

 



37

 

 

4.19.Brokers and Finders. The Company has not employed or made any agreement
with any broker, finder or similar agent or any Person (including, for the
avoidance of doubt, to any employee of the Company), which will result in the
obligation of the Company or the Purchaser to pay any finder’s fee, brokerage
fees or commission or similar payment in connection with the Transaction.

 

4.20.Bank Accounts. Schedule ‎4.20 of the Disclosure Schedule provides the
following information with respect to each account maintained by or for the
benefit of the Company at any bank or other financial institution: (i) the name
of the bank or other financial institution at which such account is maintained;
(ii) the account number; (iii) the type of account; and (iv) the names of all
Persons who are authorized to sign checks or other documents with respect to
such account

 

4.21.Interested Party Transactions. Schedule ‎4.21 contains a complete list of
(i) all amounts and obligations owed between any director, executive officer,
Related Party, Shareholder or any of its Affiliates, on the one hand, and the
Company, on the other hand, and (ii) transactions and services provided between
any director, executive officer Related Party, Shareholder or any of its
Affiliates, on the one hand, and the Company, on the other hand. Except as
disclosed on Schedule ‎4.21, there has not been any accrual of liability or
incurrence of an obligation by the Company to any Shareholder or any of its
Affiliates or between the Company and any Shareholder or any of its Affiliates
or any action taken (other than this Agreement) or any payment of dividends or
other payments of cash or property by the Company to any Shareholder or any of
its Affiliates, or the incurrence of any legal or financial obligation to any
such Person.

 

4.22.No Debt. Except as disclosed on Schedule 4.22 of the Disclosure Schedule,
as of, and after giving effect to, the Closing, the Company will not have any
Debt.

 

4.23.Full Disclosure. Neither this Agreement nor any certificates made or
delivered by the Company in connection herewith contains any untrue statement of
a material fact or omits to state a material fact known to Company necessary to
make the statements herein or therein not misleading, in view of the
circumstances in which they were made. There is no material fact or information
relating to the business, condition (financial or otherwise), affairs,
operations, or assets of the Company known by the Company, that has not been
disclosed to the Purchaser in writing by the Company in this Agreement, the
Transaction Documents or in the schedules hereto except for such material fact
or information that would not constitute a Company Material Adverse Effect.

 

4.24.No Other Representations and Warranties. Except as set forth in this
Section 4 (as modified by the Company Disclosure Schedule) the Company, does not
make any representation or warranty, express or implied, at law or in equity, in
respect of the Company.

 



38

 

 

5.REPRESENTATIONS AND WARRANTIES OF EACH CONSIDERATION RECIPIENT

 

Each Consideration Recipient, severally with respect to itself only, represents
and warrants to the Purchaser as follows, except as set forth herein or in the
Consideration Recipients Disclosure Schedule delivered to the Purchaser
concurrently herewith which disclosures shall be deemed to be part of the
representations and warranties of the Company):

 

5.1.Incorporation. Such Consideration Recipient (if not an individual) is duly
incorporated and validly existing under the Laws of its jurisdiction of
incorporation, with power and authority to carry on its business as now being
conducted.

 

5.2.Authority to Transact. Such Consideration Recipient has the capacity and
authority to execute and deliver this Agreement, to perform hereunder and to
consummate the Transaction. All corporate actions, if applicable, on the part of
such Consideration Recipient, its directors, and its shareholders necessary for
the authorization and execution of this Agreement, the authorization, sale and
delivery of the Purchased Shares (with respect to the Shareholders) and the
performance of all of such Consideration Recipient’s obligations hereunder, have
been taken. This Agreement constitutes and, when signed by its duly authorized
representatives, all other documents contemplated hereby will constitute, valid
and legally binding obligations of such Consideration Recipient, and, assuming
the due authorization, execution and delivery by the Purchaser (if party
thereto), enforceable in accordance with their terms, in each case, subject to
(a) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

5.3.Purchased Shares.

 

5.3.1.Each Shareholder has good, valid and marketable title to such number of
the Purchased Shares as is set out next to the name of such Shareholder in
Schedule A-1 and such Purchased Shares shall be at the Closing free and clear of
Security Interests. Such Shareholder is not a party to any option, warrant,
purchase right or other Contract that could require such Shareholder to sell,
transfer or otherwise dispose of any Shares (other than this Agreement). Such
Shareholder is not a party to any voting trust, proxy or other agreement or
understanding with respect to the voting of any Shares. Except as set forth in
the Waterfall next to such Shareholder’s name, such Shareholder does not own any
securities of the Company or any right to acquire any securities of the Company.

 

5.3.2.Each Shareholder is entitled to sell the full legal and beneficial
interest in the Purchased Shares owned by such Shareholder (as set out next to
the name of such Shareholder in Schedule A-1), or, in the case of Purchased
Shares held by a trustee on behalf of such Shareholder, such Shareholder is
entitled to sell the full beneficial interest in such Purchased Shares and has
directed the trustee to transfer, and there is no legal or other impediment to
the trustee transferring, such Purchased Shares, to the Purchaser on the terms
set out in this Agreement.

 

5.4.Non-Contravention; No Consents or Approvals. Neither: (1) the execution,
delivery or performance of this Agreement or any of the other agreements,
documents or instruments referred to in this Agreement, by each Consideration
Recipient; nor (2) any of the transactions contemplated by this Agreement or any
such other agreement, document or instrument, will (with or without notice or
lapse of time):

 

5.4.1.contravene, conflict with or result in a violation of any Legal
Requirement or any Order, writ, injunction, judgment or decree to which such
Consideration Recipient is subject; or

 

5.4.2.contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any Contract to which such Consideration
Recipient is a party or by which such Consideration Recipient is bound.

 



39

 

 

5.5.No Consents. Each Consideration Recipient is not (and such Consideration
Recipient will not be) required to make any filing with or give any notice to,
or to obtain any consent from, any Person in connection with: (x) the
performance of this Agreement or any of the other agreements, documents or
instruments referred to in this Agreement; or (y) any of the transactions
contemplated by this Agreement or by any of the other agreements, documents or
instruments referred to in this Agreement; except for such corporate approvals
previously obtained by such Consideration Recipient.

 

5.6.No Legal Proceedings. There is no pending legal proceeding against such
Consideration Recipient and, to the knowledge of such Consideration Recipient,
no Person has threatened to commence any such legal proceeding, that challenges,
or that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the entry into, performance of, compliance with and
enforcement of any of the obligations of such Consideration Recipient under this
Agreement. To the knowledge of such Consideration Recipient, no event has
occurred, and no claim, dispute or other condition or circumstance exists, that
will or would reasonably be expected to give rise to or serve as a reasonable
basis for any such legal proceeding.

 

5.7.No Bankruptcy. The Consideration Recipient is not insolvent, and there has
been no request for, nor has there been issued, any bankruptcy decree against
the Consideration Recipient, whether temporary or permanent; nor has any legal,
administrative or other proceeding concerning the bankruptcy of the
Consideration Recipient been commenced.

 

5.8.Purchase for Own Account. Each Consideration Recipient severally, and not
jointly, represents that such Consideration Recipient intends to acquire the
shares of the Purchaser for its own account or for the account of its Affiliates
and that the shares to be purchased by such Shareholder will be acquired by it
for investment for the Shareholder’s own account or for the account of its
Affiliates and not with a view to the distribution or resale thereof; subject,
nevertheless, to the condition that the disposition of the property of each
Consideration Recipient shall at all times be within its control.

 

5.9.Investment Experience; Disclosure of Information. Without derogating from
and subject to the Purchaser’s representations and warranties provided herein,
each Consideration Recipient further represents and warrants to the Purchaser
with respect to its purchase of the shares of the Purchaser as follows: (a) the
Consideration Recipient has the requisite knowledge and experience in financial
and business matters to be capable of evaluating the merits and risks of being a
shareholder of the Purchaser, and has evaluated the risk of receiving the shares
of the Purchaser; (b) the Consideration Recipient is able to bear the economic
risk if the value of such Consideration Recipient’s holdings in the Purchaser
equity securities is diminished; and (c) the Consideration Recipient
acknowledges that it has had an opportunity to ask questions of, and receive
answers from the Purchaser concerning the Purchaser’s business and the terms and
conditions of this Agreement.

 

5.10.IIA. Such Consideration Recipient is aware that the Purchaser is subject to
IIA regulations and applicable Laws. Each Consideration Recipient acknowledges
that the Purchaser has received funds from the IIA and is subject to the Law of
Encouragement of Research and Development in the Industry and the rules and
regulations promulgated thereunder. Each Consideration Recipient acknowledges
that it is specifically aware that production or products developed by the
Company with IIA funding anywhere outside of Israel and the transfer of know-how
developed by the Company with IIA funding are subject to the Law of
Encouragement of Research and Development in the Industry and the rules and
regulations promulgated thereunder.

 



40

 

 

5.11.Further Representations by US Investors. To the extent that the
Consideration Recipient is a United States person, the Consideration Recipient
hereby represents that such Consideration Recipient has satisfied himself as to
the full observance of the laws of his or her jurisdiction in connection with
any invitation to subscribe for the shares of the Purchaser or any use of the
Agreement, including (a) the legal requirements within his jurisdiction to
subscribe for the shares of the Purchaser, (b) any foreign exchange restrictions
applicable to such subscription, (c) any governmental or other consents that may
need to be obtained, and (d) the income tax and other tax consequences, if any,
that may be relevant to the subscription, holding, redemption, sale, or transfer
of the shares of the Purchaser. The Consideration Recipient’s subscription and
his continued beneficial ownership of the shares of the Purchaser, will not
violate any applicable securities or other laws of his jurisdiction.

 

5.12.No Market for Shares. Each Consideration Recipient acknowledges that the
Purchaser is a privately held company and that its shares are not registered or
listed for trade on any stock exchange.

 

5.13.No Other Representations and Warranties. Except for representations and
warranties expressly and specifically made by such Consideration Recipient in
this Section 5 (as modified by the Shareholder Disclosure Schedule) and in any
certificate required to be delivered by such Consideration Recipient hereunder,
neither such Consideration Recipient nor any Affiliate thereof, makes any
representation or warranty, whether expressed or implied, and such Shareholder
hereby disclaim all other representations and warranties of any kind or nature,
express or implied.

 

6.REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Consideration Recipients as
follows:

 

6.1.The representations and warranties made by the Purchaser in Section 3 of
that certain Series A-1 Preferred Share Purchase Agreement by and among the
Purchaser, OrbiMed Israel Partners, Limited Partnership, Johnson and Johnson
Innovation – JJDC, Inc., Takeda Ventures, Inc. and other investors, dated
February 7, 2017, as amended on March 26, 2017) (the “Purchaser Investment
Agreement”), including the updated Purchaser Disclosure Schedule attached hereto
as Schedule 6, are true and correct in all respects as of the Closing, and shall
be deemed to be made by Purchaser to the Consideration Recipients under this
Agreement, mutatis mutandis, provided, that:

 

6.1.1.any reference to the “Company” under Section 3 of the Purchaser Investment
Agreement shall be deemed as reference to the Purchaser herein;

 

6.1.2.any reference to the “Investors” under Section 3 of the Purchaser
Investment Agreement shall be deemed as reference to the Consideration
Recipients herein;

 

6.1.3.any reference to the “Shares” under Section 3 of the Purchaser Investment
Agreement shall be deemed as reference to the Closing Shares, the shares
included in the Milestone Consideration Shares, and the Equity Contingent
Consideration, collectively;

 

6.1.4.any reference to the “Financial Statements” under Section 3 of the
Purchaser Investment Agreement shall be deemed as reference to the Purchaser’s
audited financial statements as of December 31, 2016;

 

6.1.5.any reference to the “Current Articles” under Section 3 of the Purchaser
Investment Agreement shall be deemed as reference to the Purchaser’s articles of
association in effect immediately prior to the Closing;

 

6.1.6.any reference to the “Agreement” and the “Ancillary Agreements” under
Section 3 of the Purchaser Investment Agreement shall be deemed as reference to
the Agreement and the Transaction Documents herein, respectively;

 



41

 

 

6.1.7.any reference to the “First Closing” under Section 3 of the Purchaser
Investment Agreement shall be deemed as reference to the Closing herein; and

 

6.2.Authority to Transact. The Purchaser has the capacity and authority to
execute and deliver the Transaction Documents and the Amended IRA, to perform
hereunder and to consummate the Transaction. All corporate actions on the part
of the Purchaser necessary for the authorization and execution of this
Agreement, the Transaction Documents, the Amended IRA, the purchase of the
Purchased Shares and the performance of all of the Purchaser’s obligations
hereunder and thereunder have been taken. The Amended IRA and each Transaction
Document constitutes and, when signed by its duly authorized representatives,
all other documents contemplated hereby will constitute, valid and legally
binding obligations of the Purchaser, and, assuming due authorization, execution
and delivery by all other parties thereto, enforceable in accordance with their
terms, in each case, subject to (a) laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and (b) rules of law governing
specific performance, injunctive relief and other equitable remedies.

 

6.3.Execution of Agreement. The execution and delivery of this Agreement by the
Purchaser does not, and the consummation of the transactions contemplated hereby
will not, violate any provisions of the Organizational Documents of the
Purchaser.

 

6.4.Investment Intent. Purchaser is purchasing the Purchased Shares for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof. Purchaser confirms that it has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks relating to entering into this Agreement.

 

6.5.No Other Representations and Warranties. Except for representations and
warranties expressly and specifically made by the Purchaser in this Section 6.5
(as modified by the Purchaser Disclosure Schedule) and in any certificate
required to be delivered by such Purchaser hereunder, neither the Purchaser nor
any Affiliate thereof, makes any representation or warranty, whether expressed
or implied, and Purchaser hereby disclaim all other representations and
warranties of any kind or nature, express or implied.

 

7.COVENANTS

 

7.1.Conduct of the Business Pending the Closing. Except as otherwise
contemplated by this Agreement or with the prior written consent of Purchaser,
during the period commencing on the date of this Agreement and continuing until
the earlier of the termination of this Agreement and the Closing (the “Interim
Period”):

 

7.1.1.the Company shall conduct its respective businesses and operations only in
the Ordinary Course of Business and in substantially the same manner as such
business and operations have been conducted prior to the date of this Agreement;

 

7.1.2.the Company shall use its commercially reasonable efforts to (A) preserve
its present business operations, organization and goodwill, (B) preserve its
present relationships and goodwill with all of its customers, suppliers,
landlords, creditors, employees, consultants and other Persons having business
relationships with the Company, and (C) keep available the services of its
current employees and consultants;

 

7.1.3.the Company shall keep in full force all insurance policies referred to in
Schedule 4.12 of the Disclosure Schedule;

 

7.1.4.the Company shall report regularly (but in no event less frequently than
weekly) to Purchaser concerning the status of the Company’s business;

 



42

 

 

7.1.5.the Company shall not declare, accrue, set aside or pay any dividend or
make any other distribution in respect of any shares of the Company, and shall
not repurchase, redeem or otherwise reacquire any shares or other securities of
the Company;

 

7.1.6.the Company shall not sell, issue or authorize the issuance of (i) any
capital stock, except for the issuance of capital stock upon the exercise or
conversion of securities that were outstanding prior to the date hereof, (ii)
any option or right to acquire any capital stock of the Company, or (iii) any
instrument convertible into or exchangeable for any capital stock or other
security of the Company;

 

7.1.7.the Company shall not amend or waive any of its rights under, or permit
the acceleration of vesting under, (i) any provision of any share or option
plan, (ii) any provision of any agreement evidencing any outstanding securities
of the Company, or (iii) any provision of any share purchase agreement;

 

7.1.8.the Company shall not amend or permit the adoption of any amendment to the
Organizational Documents, including all amendments thereto, or effect or permit
the Company to become a party to any Acquisition Transaction, recapitalization,
reclassification of shares, split, reverse split or similar transaction;

 

7.1.9.the Company shall not form any Subsidiary or acquire any equity interest
or other interest in any other Person;

 

7.1.10.the Company shall not make any capital expenditure, during the Interim
Period in an amount exceeding US $5,000;

 

7.1.11.the Company shall not, other than in the Ordinary Course of Business
consistent with past practice, (i) enter into, or permit any of the assets owned
or used by it to become bound by, any Contract that is or would constitute a
Material Contract, or (ii) amend or prematurely terminate, or waive any material
right or remedy under, any such Contract;

 

7.1.12.the Company shall not, (i) acquire, lease or license any right or other
asset from any other Person, except for rights or other assets acquired, leased
or licensed in the Ordinary Course of Business consistent with past practice,
(ii) sell or otherwise dispose of, or lease or license, any right or other asset
to any other Person, except for rights or other assets disposed of, leased or
licensed in the Ordinary Course of Business consistent with past practice, or
(iii) waive or relinquish any material right;

 

7.1.13.the Company shall not (i) lend money to any Person or Persons, except for
advances of business expenses in the Ordinary Course of Business consistent with
past practice, or (ii) incur or guarantee any Debt for borrowed money;

 

7.1.14.the Company shall not (i) except as may be required by an applicable
Legal Requirement or any Contract then in effect, pay any bonus or make any
profit-sharing payment, cash incentive payment or similar payment to, or
increase the amount of the wages, salary, commissions, fringe benefits or other
compensation or remuneration payable to, any of its directors, officers,
employees or consultants, or make any arrangement with regard to any of the
foregoing, (ii) hire any new employee or consultant, (iii) amend or prematurely
terminate any of the existing agreements with any employees or consultants, or
(iv) enter into any arrangement with the Consideration Recipients;

 

7.1.15.the Company shall not change any of its methods of accounting or
accounting practices in any material respect, or alter its practices with
respect to the collection of receivables or payment of payables except as
required by concurrent changes in GAAP;

 



43

 

 

7.1.16.the Company shall not make any Tax election;

 

7.1.17.the Company shall not commence or settle any material legal proceeding;

 

7.1.18.the Company shall not provide or grant any Security Interest in any of
its assets or rights.

 

7.1.19.the Company shall not enter into any transaction or relationship with any
Related Party; and

 

7.1.20.the Company shall not agree or commit to take any of the actions
described in Section ‎7.1.1 through Section ‎7.1.20 above.

 

7.2.During the Interim Period, each Shareholder covenants with the Purchaser
that such Shareholder shall not dispose of any interest in the Purchased Shares
or any of them or grant any option over or create or allow to exist any Security
Interest over the Purchased Shares or any of them.

 

7.3.During the Interim Period, Each Company Warrant Holder covenants with the
Purchaser that such Company Warrant Holder shall not dispose of any interest in
the Company Warrants or grant any option over or create or allow to exist any
Security Interest over the Company Warrants.

 

7.4.During the Interim Period, the Company and the Purchaser covenant that they
shall co-operate in addressing any third party being a contract party to any
Material Contract with the mutual purpose of avoiding the termination or
alteration of any material contract due to the change of ownership of the
Company contemplated by this Agreement.

 

7.5.No announcement or other disclosure concerning the sale and purchase of the
Purchased Shares, the Transaction or any ancillary matter shall be made before
Closing by the Parties save in a form agreed between the Shareholders’
Representative and the Purchaser or otherwise as required by Law or as required
for the Company or any Shareholder to secure any required consent or approval to
the transactions contemplated hereby or by a party to its representatives,
management, professional advisors, or to other shareholders or option holders of
the Company, in each case subject to strict confidentiality undertakings and to
the extent necessary for purposes of the Transaction.

 

7.6.All of the Parties to this Agreement will after, as well as before and upon,
the Closing Date do all acts and things and sign and execute all documents and
deeds reasonably required for the purpose of implementing the terms of this
Agreement.

 

7.7.No Negotiation. During the Interim Period, neither the Company, the
Consideration Recipients nor any of its Representatives shall directly or
indirectly:

 

7.7.1.solicit or encourage the initiation of any inquiry, proposal or offer from
any Person (other than Purchaser) relating to a possible Acquisition
Transaction;

 

7.7.2.participate in any discussions or negotiations or enter into any agreement
with, or provide any information to, any Person (other than Purchaser) relating
to or in connection with a possible Acquisition Transaction; or

 

7.7.3.accept any proposal or offer from any Person (other than Purchaser)
relating to a possible Acquisition Transaction.

 

The Company shall promptly notify Purchaser in writing of any inquiry, proposal
or offer relating to a possible Acquisition Transaction that is received by the
Company or any Representatives thereof during the Interim Period, including the
material terms thereof.

 



44

 

 

7.8.Access to Information.

 

7.8.1.During the Interim Period, (i) the Company shall afford Purchaser and
their accountants, counsel and other Representatives, reasonable access upon
reasonable prior notice and during normal business hours to (A) all of the
Company’s properties, books, Contracts and records and (B) all other information
concerning the business, properties and personnel (subject to restrictions
imposed by applicable Legal Requirements) of the Company as Purchaser may
reasonably request, and (ii) the Company shall make available to Purchaser and
their accountants, counsel and other representatives correct and complete copies
of the Company’s: (a) internal financial statements, (b) Tax Returns, Tax
elections and all other records and work papers relating to Taxes and (c)
receipts for any Taxes paid to foreign Taxing Authorities, if any.

 

7.8.2.Subject to compliance with applicable Legal Requirements, during the
Interim Period, the Company shall confer from time to time as requested by
Purchaser with one or more Representatives of Purchaser to discuss any material
changes or developments in the operational matters of the Company the general
status of the ongoing operations of the Company.

 

7.9.Directors’ and Officers’ Insurance.

 

7.9.1.Prior to the Closing, the Company shall purchase Tail Insurance Policy for
the present and former directors and officers of the Company at any time prior
to the Closing and their respective successors and heirs (the “Covered
Persons”), which shall provide the Covered Persons with coverage for seven (7)
years following the Closing Date, to the extent permitted by Law, Purchaser
shall cause the Company and its successors and assigns not to cancel or reduce
the Tail Insurance Policy and continue to honor the obligations thereunder in
accordance with its terms, to the extent permitted by Law.

 

7.9.2.Without derogating from the other provisions of this Agreement, the
Company shall pay for such expense prior to the Closing.

 

7.10.Immediately following the date hereof (but no later than three (3) Business
Days thereafter), each of the Company and the Purchaser shall file with any
other Governmental Authority any filings (including without limitation any
regulatory filings) that are required for the consummation of the Transaction
and shall use its reasonable best efforts to obtain all such approvals.

 

7.11.No Leakage.

 

7.11.1.The Company undertakes to the Purchaser that, between the signing of this
Agreement and the Closing, the Company will not pay, or accrue, any Leakage
Payments.

 

7.11.2.The Company undertakes to the Purchaser that, if there is a breach of
Section 7.11.1, then as a sole remedy, the amount of Closing Shares and the
Closing Warrants shall be reduced by dividing the Leakage Payments made or
accrued between the signing of this Agreement and the Closing, by US$10.22.
Three days before the contemplated Closing hereunder, the Company shall provide
to the Purchaser the certified Closing Certificate confirming the amount of
Leakage Payments (if any) for the purpose of adjustment of the Waterfall.

 



45

 

 

8.RELEASES

 

8.1.By signing this Agreement or by accepting payment of the applicable part of
the Closing Payment, as of and subject to the Closing each of the Consideration
Recipients hereby waives, releases and absolutely and forever discharges the
Company, from and against any and all Claims, demands, actions, judgments,
liabilities, Damages, losses and Debt of every kind and nature whatsoever, known
to such Consideration Recipient, that have arisen or will arise due to actions
or events that have occurred prior to the Closing and all reasonable costs
incurred in investigating or pursuing any of the foregoing or any proceeding
relating to any of the foregoing (collectively, “Consideration Recipient
Claims”); provided, however, that this release does not extend to any
Consideration Recipient Claims to enforce the terms of, or any breach of, this
Agreement, or any document or agreement delivered hereunder or thereunder or any
of the provisions set forth herein or therein (collectively, “Retained Claims”).

 

8.2.The Consideration Recipients hereby waive any and all first refusal, first
offer, notification, veto or other rights under the Organizational Documents of
the Company or any agreement to which any of them are a party with respect to
the execution of this Agreement and the consummation of the Transaction.

 

8.3.Without limitation of the foregoing, each Shareholder and the Company hereby
agrees and confirms that effective as of the Closing, each Contract by and
between the Company and any Shareholder is hereby terminated, including, without
limitation the agreements identified in Schedule 8.3, and excluding specifically
such agreements identified as such in Schedule 8.3.

 

9.INDEMNIFICATION AND REMEDIES

 

9.1.Survival. The representations and warranties of the Parties contained in
this Agreement or in any certificates or other writing delivered pursuant to
this Agreement or in connection herewith will survive the Closing for
twenty-four (24) months thereafter; provided, however, that (a) the
representations and warranties contained in Section ‎4.7 (Taxation) (the “Tax
Representations”) shall survive the Closing for thirty (30) months thereafter,
(b) the representations and warranties contained in Section ‎4.13 (Intellectual
Property) (the “IP Representations”) shall survive the Closing for forty-two
(42) months thereafter, and (d) the Fundamental Representations shall survive
the Closing until the expiration of the statute of limitations applicable to the
subject matter underlying such Fundamental Representation. The Parties agree
that so long as due written notice of a claim in accordance with the terms
herein is given on or prior to the applicable survival date with respect to such
claim, such claim shall continue to survive until it is finally resolved. All
covenants and agreements to be performed in whole or in part after the Closing
Date shall survive in accordance with their terms. The right to indemnification
hereunder shall not be limited or affected by any diligence conducted or
knowledge acquired by any Party, before or after the Closing.

 

9.2.Subject to the limitations set forth in this Section ‎9, each Consideration
Recipient (“Indemnifying Parties”), severally and not jointly agrees to
indemnify, and hold the Purchaser and its officers, shareholders, directors,
employees and Affiliates (the “Indemnified Parties”) harmless from and against
and in respect of such Consideration Recipient’s Pro Rata Portion of the
entirety of any and all losses, Debt, liabilities, obligations, damages, fees,
interest, costs and expenses, including costs of investigation by Governmental
Authority and defense and reasonable fees and expenses of counsel, experts and
other professionals (excluding incidental damages) (“Damages”), actually
incurred or suffered by the Indemnified Parties as a result of, or arising out
of:

 

9.2.1.any failure of any representation or warranty in this Agreement or in any
certificate, Schedule or Exhibit to this Agreement made by the Company, to be
true and correct as of the date hereof and as of the Closing, except that any
such representation and warranties which by their express terms are made solely
as of a specified earlier date shall be true, correct and complete only as of
such specified earlier date;

 



46

 

 

9.2.2.any breach of any covenant of the Company in any of the Transaction
Documents;

 

9.2.3.any inaccuracy, misstatement or omission in the allocation of the payments
and rights listed in the Waterfall;

 

9.2.4.any liability for Taxes of the Company attributable to the period prior to
the Closing and any Taxes payable in connection with the transfer of the
Purchased Shares required to be paid by the holders of Purchased Shares; and

 

9.2.5.any amount which would have been reimbursed to the Company under, and in
accordance with the terms of, the Third Party Insurance due to occurrence of any
event prior to Closing, had such Third Party Insurance was in effect upon
occurrence of such event.

 

9.3.Subject to the limitations set forth in this Section ‎9, each Indemnifying
Party, severally and not jointly, agrees to indemnify the Indemnified Parties
harmless from and against and in respect of the entirety of any and all Damages
actually incurred or suffered by the Indemnified Parties as a result of, or
arising out of:

 

9.3.1.any failure of any representation or warranty made by such Consideration
Recipient to be true and correct as of the date hereof and as of the Closing;
and

 

9.3.2.any breach of any covenant of such Consideration Recipient in any of the
Transaction Documents.

 

Notwithstanding anything to the contrary in this Section ‎9, in the event that
an Indemnified Party brings a claim for indemnification under Section 9.3 (a
“Shareholder Claim”), then, solely for purposes of this Section ‎9 (i) only the
Consideration Recipient(s) that is or are subject to such Shareholder Claim (the
“Indemnifying Shareholder(s)”) shall be considered an Indemnifying Party, and
(ii) the Indemnifying Consideration Recipient shall serve the role of
Shareholders’ Representative for purposes of the Shareholder Claim under this
Section ‎9, mutatis mutandis (all of the foregoing, without derogating from any
other provision of this Section ‎9 which shall apply mutatis mutandis).

 

9.4.Notwithstanding anything in this Agreement to the contrary, for purposes of
the Parties’ indemnification obligations under this Section 9, all of the
representations and warranties set forth in this Agreement or any certificate or
schedule that are qualified as to “material”, “materiality”, “Material
respects”, “Company Material Adverse Effect” or words or similar import or
effect shall be deemed to have been made without any such qualification solely
for purposes of determining the amount of Damages resulting from, or arising out
of any such breach of representation or warranty.

 

9.5.In no event shall any Indemnifying Party seek contribution or any other
legal, financial or equitable relief from the Company or any of its Affiliates
in respect of such Indemnifying Party’s indemnification obligations.

 



47

 

 

9.6.Procedures.

 

9.6.1.Third Party Claims. Promptly after receipt by the Indemnified Party of
notice of the commencement of any Claim against such Indemnified Party with
respect to which the Indemnifying Party is obligated to provide indemnification
under this Agreement; the Indemnified Party shall provide the Shareholders’
Representative with prompt written notice thereof, but in any event not later
than fifteen (15) days after receipt of such written notice of the Claim
(including, to the extent possible under applicable law, copies of the
applicable statement of Claim and all other court documents which were received)
and will provide, when known, the facts constituting the basis of such Claim in
reasonable detail and all other available materials and other available
information in its possession or control that may be necessary to the defense of
such Claim, including the amount of Damages asserted by such third party.
Purchaser shall also provide any other additional information reasonably
requested by the Shareholders’ Representative.

 

9.6.2.Purchaser shall have the right, at its election, to assume and proceed,
through counsel of its own choosing, the defense of any such Claim including the
right to consent to any settlement, compromise or discharge (including the
consent to entry of any judgment) of the Claim, as specified herein; provided,
however, that if the Purchaser settles, adjusts or compromises any such Claim
without the consent of the Shareholders’ Representative, (i) such settlement,
adjustment or compromise shall not include any admission of liability on behalf
of any of the Consideration Recipients and shall not be conclusive evidence of
the amount of Damages incurred by the Indemnified Party in connection with such
Claim (it being understood that if the Purchaser requests that the Shareholders’
Representative consent to a settlement, adjustment or compromise, the
Shareholders’ Representative shall not unreasonably withhold or delay such
consent), and (ii) any amount of such settlement in excess of amounts consented
to by the Shareholder’s Representative shall be deemed a Contested Amount (as
defined below). In the event that Purchaser declines or fails to assume and
proceed the defense of any Claim described in the preceding sentence within
fifteen (15) days of receiving notice of such Claim, the Shareholders’
Representative shall be entitled to assume and control the defense of such
Claim, at its own expense with counsel selected by the Shareholders’
Representative. Should the Shareholders’ Representative so elect to assume the
defense of a Claim, the Purchaser will reasonably cooperate with the
Shareholders’ Representative with the defense thereof if requested by the
Shareholders’ Representative, at the cost and expense of the Shareholders’
Representative, and Shareholders’ Representative will not be liable to the
Indemnified Party for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof as long as the
Shareholders’ Representative diligently conducts such defense provided that, if
in Purchaser’s reasonable judgment a conflict of interest exists, in the opinion
of Purchaser’s external legal counsel, in respect of the Claim, Purchaser will
have the right to employ separate counsel to represent Purchaser and in that
event the reasonable fees and expenses of such separate counsel will be paid by
the Shareholders’ Representative. Without the prior written consent of the
Purchaser (which consent may not be unreasonably withheld or delayed), the
Shareholders’ Representative will not enter into any settlement of any Claim.
The Parties will in any event cooperate with each other in dealing with any
Claim with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, other than in the event of a conflict of
interest, and, other than in the event of a conflict of interest, will allow
their respective representatives and advisers reasonable access to all Books and
Records which might be useful for such purpose during normal business hours and
at the place where they are normally kept, with full right to make copies
thereof or take extracts there from. Such Books and Records shall be subject to
a duty of confidentiality except for disclosure necessary for resolving such
Claim or otherwise required by applicable Law.

 



48

 

 

9.6.3.Claims and Procedures. Any claim by an Indemnified Party on account of
Damages and which entitles an Indemnified Party to indemnification pursuant to
this Section ‎9, will be asserted by giving the Shareholders’ Representative
written notice thereof within sixty (60) days after the Indemnified Party
becomes aware of such Damages, signed by an officer of the Indemnified Party (a
“Claim Certificate”):

 

9.6.3.1.stating that an Indemnified Party determines in good faith that there is
a breach of a representation, warranty or covenant contained in this Agreement
or that such Indemnified Person is or may otherwise be entitled to
indemnification under this Section ‎9;

 

9.6.3.2.specifying in reasonable detail the material facts known to the
Indemnified Party giving rise to such claim; and

 

9.6.3.3.containing a good-faith estimated amount, if reasonably practicable, of
Damages that has been or may be sustained by the Indemnified Party.

 

9.6.4.The Shareholders’ Representative will have a period of thirty (30) days
commencing on the date that a Claim Certificate was duly given pursuant to
Section ‎9.6.3 to respond in writing to such Claim Certificate. If the
Shareholders’ Representative does not so respond within such thirty (30)-day
period, the Shareholders’ Representative will be deemed to have accepted such
direct Claim.

 

9.6.5.A failure to give timely notice or to include any specified information in
any notice as provided in this Section ‎9.6 will not affect the rights or
obligations of any Party, except and only to the extent that, as a result of
such failure, any Party that was entitled to receive such notice was deprived of
its right to recover any payment under its applicable insurance coverage or was
otherwise materially prejudiced as a result of such failure (including in
connection with the defense of a Claim).

 

9.6.6.To the extent that within the thirty (30)-day period referred to in
Section ‎9.6.4 the Shareholders’ Representative provides the Indemnified Party
with notice of its objection to the Claim Certificate and/or that it disagrees
with the amount (the “Contested Amount”) or method of determination set forth in
any such notice (the “Disagreement Notice”), the Parties shall resolve such
conflict in accordance with the procedures set forth in Section ‎9.6.7.

 

9.6.7.If the Shareholders’ Representative has provided a Disagreement Notice,
the Parties shall attempt in good faith to agree upon the rights of the
respective Parties with respect to each of such claims. If the Parties should so
agree, a memorandum setting forth such agreement shall be prepared and signed by
Purchaser, on the one hand, and the Shareholders’ Representative. In the event
the parties fail to reach an agreement within thirty (30) days after the date on
which the Purchaser received the Disagreement Notice (the “Dispute Resolution
Period”), the dispute may be submitted by the Indemnified Person seeking
indemnification for the formal resolution of such dispute in accordance with
Section ‎11.9, provided, however, that to the extent that the Indemnified Party
fails to initiate formal resolution of such dispute by initiation of legal
proceedings in accordance with Section ‎11.9 below within one hundred and twenty
(120) days from expiration of the Dispute Resolution Period, the Indemnified
Party will be deemed to have waived any indemnification to Damages pursuant to
the applicable Claim Certificate.

 



49

 

 

9.7.Threshold. The Indemnified Parties shall only be entitled to claim Damages
pursuant to this Section 9 if and insofar the aggregate amount of all Damages
that would otherwise be indemnifiable under this Agreement exceeds US$ 25,000,
in which event the Indemnifying Parties shall be liable to indemnify the
Indemnified Parties for the full amount of Damages from the first dollar.
Notwithstanding, the foregoing threshold shall not apply to claims for Damages
resulting from fraud, willful breach or intentional misrepresentation.

 

9.8.Cap. Other than for claims for Damages resulting from fraud, willful breach
or intentional misrepresentation, the maximum aggregate liability for any claims
for Damages pursuant to Section ‎9 shall be limited to an amount equal to [***]
Contingent Consideration to be paid to the Indemnifying Party(s), but not more
than [***] in the aggregate, provided, however, that:

 

9.8.1.The maximum aggregate liability for any claims for Damages with respect
breach of the IP Representations and the Tax Representations shall be limited to
an amount equal to [***] of the Contingent Consideration to be paid to the
Indemnifying Party(s);

 

9.8.2.The maximum aggregate liability for breach of the Company Fundamental
Representations and for the events set forth in Sections 9.2.2 - 9.2.5 shall be
limited to the Aggregate Consideration actually received by the Consideration
Recipients;

 

9.8.3.The maximum aggregate liability for breach of the Shareholders Fundamental
Representations and for the events set forth in Section 9.3 shall be limited to
the Aggregate Consideration actually received by the applicable Indemnifying
Party(s);

 

9.8.4.For the avoidance of doubt, , and notwithstanding anything to the contrary
in this Agreement, in no event shall a Consideration Recipient be liable for any
Damages resulting from any breach of a representation or covenant by another
Consideration Recipient.

 

9.8.5.For the avoidance of doubt, with respect to the caps and limitations
provided for in the first paragraph of this Section 9.8, Sub Section 9.8.1, Sub
Section 9.8.2, and Sub Section 9.8.3 (each, a “Caps Alternative”), any Damages
paid under one Cap Alternative shall be deemed to have been paid under and
toward all other greater Cap Alternatives with respect to future indemnifiable
claims under this Section 9.  For purposes of example only: [***].

 

9.8.6.Furthermore, for the avoidance of doubt and notwithstanding anything to
the contrary in this Agreement, in no event shall a Consideration Recipient be
liable for any Damages or obligations in excess of its, his or her Pro Rata
Portion.

 

9.9.Exclusive Remedy. The indemnification rights of any Indemnified Party
pursuant to this Section ‎9 shall be the sole and exclusive remedy available to
the Indemnified Parties under or in connection with this Agreement and the
Transaction Documents against the Consideration Recipients, except for
liabilities arising out of or based on fraud, intentional misrepresentation or
willful breach or conduct and for equitable remedies.

 

9.10.Insurance Recovery. In determining the liability of an Indemnifying Party
for any Damages pursuant to this Section, no loss, liability, damage or expense
shall be deemed to have been sustained by an Indemnified Party to the extent of
any proceeds previously received by such Indemnified Party from any insurance
recovery (net of (i) all out of pocket costs directly related to such recovery,
(ii) increases in premiums or (iii) any deductible incurred in obtaining such
recovery).

 



50

 

 

9.11.Offset as an Exclusive Remedy. Notwithstanding anything to the contrary,
any of the Indemnified Parties may collect and recover any and all monetary
Damages with respect to which it is entitled to be indemnified under this
Section 9, solely by setting off such Damages against future Contingent
Consideration to be paid to the applicable Indemnifying Party(s). The above
limitation shall not apply to (i) Damages arising out of or based on fraud,
intentional misrepresentation or willful breach or conduct, (ii) Damages arising
out of or based on any failure of any representation or warranty under the
Fundamental Representations, and (iii) Damages pursuant to Sections
9.2.2-‎9.2.5.

 

9.12.Method of Payment.

 

Any indemnification sought pursuant to this Section ‎9 (either by way of setoff
or otherwise) shall be effected in accordance with and in the same proportions
of the method of payment of the Contingent Consideration being set-off, as
notified under the Payment Method Notice (i.e., (i) in cash, (ii) in Equity
Contingent Consideration or (iii) in a combination of cash and Equity Contingent
Consideration), or with respect to Damages arising out of or based on any claim
for Damages pursuant to this Section ‎9, any indemnification sought pursuant to
this Section ‎9 with respect to such Damages shall be effected in accordance
with and in the same proportions of the portion of the Aggregate Consideration
actually paid to the Indemnifying Party(s) as of receipt by such Indemnifying
Party(s) of a notice regarding commencement of a Claim under Section ‎9.6.1
(i.e., (i) in cash, (ii) Purchaser’s Shares or (iii) in a combination of both
(i) and (ii).

 

9.13.Consideration Adjustment. The Parties agree that any indemnification
payment made pursuant to this Agreement shall be treated as an adjustment to the
Aggregate Consideration for Tax purposes, unless otherwise required by Law.

 

10.TERMINATION

 

10.1.At any time prior to the Closing, this Agreement may be terminated:

 

10.1.1.by mutual written consent of the Purchaser and the Shareholders’
Representative;

 

10.1.2.by Purchaser or the Company if the transactions contemplated hereby have
not been consummated by December 19, 2017; provided, however, that the Purchaser
or the Company, as applicable, will not be entitled to terminate this Agreement
pursuant to this Section ‎10.1.2 if the Purchaser’s breach of this Agreement, on
the one hand, or the Company’s breach of this Agreement, on the other hand, has
prevented the consummation of the transactions contemplated by this Agreement.

 

10.2.In the event of termination of this Agreement as provided in
Section ‎10.1.1 or Section ‎10.1.2, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of Purchaser or the
Company or any Consideration Recipient, or any of their respective directors,
officers or other employees, or shareholder, if applicable; provided, however,
that each Party hereto shall remain liable for any willful and intentional
breaches of this Agreement by such Party that occurred prior to its termination.

 



51

 

 

11.MISCELLANEOUS

 

11.1.Communications. All notices or other communications hereunder shall be in
writing and shall be given in person, by registered mail (registered
international air mail if mailed internationally), by an overnight courier
service which obtains a receipt to evidence delivery, by electronic mail or by
facsimile transmission (provided that written confirmation of receipt is
provided for facsimile transmission) with a copy by mail, addressed as set forth
below:

 

 

If to the Company:

RondinX LTD

HaKfar Hayarok, Ramat Hasharon, 47800 Israel

Fax: [***]

Attn: [***]

Email: [***]

        With a mandatory copy (which shall not constitute notice) to:

Meitar Liquornik Geva Leshem Tal, Law Offices

16 Abba Hillel Rd Ramat Gan, 5250608 Israel

Fax: [***]

Attn: [***]

Email: [***]

        If to the Shareholders: As stated in Schedule A-1 hereto.         If to
the Consideration Recipients: As stated in Schedule A-2 hereto.         If to
the Purchaser:

BiomX Ltd.

7 Sapir Street, Ness Ziona, Israel

Attn: [***]

Email: [***]

        With a mandatory copy (which shall not constitute notice) to:

Zysman, Aharoni, Gayer & Co.

41-45 Rothschild Blvd., Beit Zion, Tel Aviv 6578401, Israel

Fax: [***]

Attn: [***]

Email: [***]

 

or such other address as any Party may designate to the other in accordance with
the aforesaid procedure. All communications delivered in person or by courier
service shall be deemed to have been given upon delivery, those given by
electronic mail immediately upon delivery by email (with an electronic
confirmation of receipt), or, if transmitted ad received on a non-Business Day,
on the first Business Day following transmission and electronic confirmation of
full receipt, those given by facsimile transmission shall be deemed given on the
Business Day following transmission with confirmed answer back, and all notices
and other communications sent by registered mail, return receipt requested,
postage prepaid (or air mail if the posting is international) shall be deemed
given five (g) Business Days after having been sent.

 

11.2.Successors and Assignees

 

11.2.1.No assignment of this Agreement or of any rights or obligations hereunder
may be made by either the Consideration Recipients or the Purchaser, without the
prior written consent of the other Parties hereto and any attempted assignment
without the required consents shall be void. Notwithstanding the foregoing,
after or in connection with the Closing, Purchaser may assign all of its
respective rights under this Agreement to any of its Affiliate, but no such
assignment shall relieve Purchaser of any liability or obligation hereunder or
enlarge, alter or change any obligation of any other party hereto due to the
Purchaser.

 



52

 

 

11.2.2.This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties and their respective successors and assigns.

 

11.3.Expenses. All costs, fees and expenses incurred in connection with this
Agreement and the other transactions contemplated hereby shall be paid by the
party incurring such costs, fees or expenses, whether or not the Closing is
consummated.

 

11.4.Delays or Omissions; Waiver.

 

11.4.1.The rights of a Party may be waived by such Party only in writing and
specifically; the conduct of any one of the Parties shall not be deemed a waiver
of any of its rights pursuant to this Agreement or as a waiver or consent on its
part as to any breach or failure to meet any of the terms of this Agreement or
as an amendment hereto. A waiver by a Party in respect of a breach by the other
Party of its obligations shall not be construed as a justification or excuse for
a further breach of its obligations.

 

11.4.2.No delay or omission to exercise any right, power, or remedy accruing to
any Party upon any breach or default by the other under this Agreement shall
impair any such right or remedy nor shall it be construed to be a waiver of any
such breach or default, or any acquiescence therein or in any similar breach or
default thereafter occurring.

 

11.5.Amendment. This Agreement may be amended or modified only by a written
document signed by the Purchaser and the Shareholders’ Representative (acting
exclusively for and on behalf of all of the Consideration Recipients).

 

11.6.Entire Agreement. This Agreement (together with the recitals, schedules,
appendices, annexes and exhibits attached hereto, which are deemed an integral
part of this Agreement) contains the entire understanding of the Parties with
respect to its subject matter and all prior negotiations, discussions,
agreements, commitments and understandings between them with respect thereto not
expressly contained herein shall be null and void in their entirety, effective
immediately with no further action required.

 

11.7.Severability.

 

11.7.1.If a provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect the validity or
enforceability in that jurisdiction of any other provision hereof or the
validity or enforceability in other jurisdictions of that or any other provision
hereof.

 

11.7.2.Where provisions of any applicable Law resulting in such illegality,
invalidity or unenforceability may be waived, they are hereby waived by each
Party to the full extent permitted so that this Agreement shall be deemed valid
and binding, in each case enforceable in accordance with its terms.

 

11.8.Counterparts, Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. A signed Agreement
received by a Party via facsimile or electronic mail will be deemed an original,
and binding upon the Party who signed it.

 

11.9.Governing Law and Venue. The Agreement shall be governed by and construed
in accordance with the laws of the State of Israel, without giving effect to the
principles thereof relating to conflict of Laws. Subject to the arbitration
proceedings referred to in the Milestone Schedule, the competent courts of
Tel-Aviv Jaffa shall have exclusive jurisdiction to hear all disputes arising in
connection with this Agreement and no other courts shall have any jurisdiction
whatsoever in respect of such disputes.

 



53

 

 

11.10.No Third-Party Beneficiaries. Nothing in this Agreement shall create or
confer upon any Person, other than the Parties and the Indemnified Parties or
their respective successors and permitted assigns, any rights, remedies,
obligations or liabilities, except as expressly provided herein.

 

11.11.Shareholders’ Representative.

 

11.11.1.By virtue of the execution of this Agreement, each Consideration
Recipient herby irrevocably agrees, constitutes and appoints Guy Harmelin as the
true, exclusive and lawful agent and attorney in fact of the Consideration
Recipients (i) to act as the Shareholders’ Representative for and on behalf of
the Consideration Recipients and to have the right, power and authority to
perform all actions (or refrain from taking any actions) the Shareholder’s
Representative shall deem necessary, appropriate or advisable in connection
with, or related to, this Agreement and the transactions contemplated herein
(the “Transaction”), (ii) to act in the name, place and stead of each
Consideration Recipient (A) in connection with the Transaction, in accordance
with the terms and provisions of this Agreement, and (B) in any Claim involving
this Agreement, and (iii) to do or refrain from doing all such further acts and
things, and to execute all such documents as the Shareholders’ Representative
shall deem necessary or appropriate in connection with the Transaction
(including any Transaction Document). Without derogating from the generality of
the above, the Shareholders’ Representative shall have the right, power and
authority to act for the Consideration Recipients in connection with
indemnification to be provided under Section ‎9 and to agree to, negotiate, and
enter into settlements, adjustments and compromises of, and comply with orders
of courts and awards of arbitrators with respect to, such claims, and to take
all other actions that are either (i) necessary or appropriate in the judgment
of the Shareholders’ Representative for the accomplishment of the foregoing or
(ii) specifically mandated or permitted by the terms of this Agreement. The
Consideration Recipients will be bound by all actions taken by Shareholders’
Representative in connection with the Transaction Documents. The Shareholders’
Representative may resign at any time; provided, that the Shareholders’
Representative may not be removed unless a majority of the Consideration
Recipients (as determined by the vote of the majority holders of the shares
issued herein) agree in writing to such removal and that a new substituted
Shareholders’ Representative is being appointed (whose identity shall be
determined by such then majority of Consideration Recipients, as determined by
the vote of the holders of the majority of the BiomX shares issued herein). A
vacancy (including by way of a Deemed Resignation) in the position of the
Shareholders’ Representative may be filled by a majority of the Consideration
Recipients (as determined by the vote of the majority holders of the shares
issued herein) and subject to Purchaser’s approval of such successor
Shareholders’ Representative, not to be unreasonably withheld or delayed. No
bond shall be required of the Shareholders’ Representative, and the
Shareholders’ Representative shall not receive any compensation for its
services. Notices or communications to or from the Shareholders’ Representative
shall constitute notice to or from the Consideration Recipients. The
Consideration Recipients shall cause a Person to be appointed promptly as the
Shareholders’ Representative if at any time there is no Person serving as the
Shareholders’ Representative for any reason.

 



54

 

 

11.11.2.A decision, act, consent or instruction of the Shareholders’
Representative, including an amendment, extension or waiver of the Transaction
Documents, shall constitute a decision of all the Consideration Recipients and
shall be final, binding and conclusive upon the Consideration Recipients.
Purchaser is entitled to rely upon any such decision, act, consent or
instruction of the Shareholders’ Representative as being the decision, act,
consent or instruction of all the Consideration Recipients. The Purchaser is
hereby relieved from any Liability to any Person for any acts done by them in
accordance with such decision, act, consent or instruction of the Shareholders’
Representative.

 

[Signature Page to Follow]

 

55

 

  

[Signature Page of Share Purchase Agreement]

 

IN WITNESS WHEREOF, this Share Purchase Agreement has been duly executed on the
date herein above set forth.

 

BiomX Ltd.

 

By: /s/ Jonathan Solomon     Name: Jonathan Solomon     Title: CEO  

 

RondinX Ltd.

 

By: /s/ Guy Harmelin     Name: Guy Harmelin     Title: Director  

 

56

 

 

[Signature Page of Share Purchase Agreement]

 

IN WITNESS WHEREOF, this Share Purchase Agreement has been duly executed on the
date herein above set forth.

 

/s/ Guy Harmelin   Guy Harmelin (as Shareholder Representative)   /s/ Guy
Harmelin   Guy Harmelin   /s/ Rafi Gidron   Rafi Gidron   /s/ Alon Hirsch   Alon
Hirsch

 

8VC Angel Fund I, L.P.

 

By: 8VC Angel GP I, LLC

 

Its General Partner

 

By: /s/ Drew Oetting     Name: Drew Oetting     Title: Managing Member  

 

8VC Angel Fund I Associates, L.P.

 

By: 8VC Angel GP I, LLC

 

Its General Partner

 

By: /s/ Drew Oetting     Name: Drew Oetting     Title: Managing Member  

 

57

 

 

Baruch Family Revocable Trust

 

By: /s/ Thomas Baruch     Name: Thomas Baruch     Title: Manager  

 

Elevator Venture Holdings Ltd.

 

By: /s/ Ori Glezer / /s/ Tom Bronfeld / /s/ Lior Prosor     Name: Ori Glezer /
Tom Bronfeld / Lior Prosor     Title: Managing Directors  

 

Elinav Research and Biological Services Ltd.

 

By: /s/ Eran Elinav     Name: Eran Elinav     Title: Professor  

 

/s/ Gigi Levy   Gigi Levy       /s/ Tamar Lifshitz   Tamar Lifshitz  

 

33Steps Ltd.

 

By: /s/ Yossi Matus     Name: Yossi Matus     Title:  

 

/s/ Noa Eliasaf-Shoham   Noa Eliasaf-Shoham  

 

Nhaft, LLC

 

By: /s/ Nicholas Haft     Name: Nicholas Haft     Title: Manager  

 

58

 

 

Yeda Research and Development Co. Ltd.

 

By: /s/ Gil Granot-Mayer / /s/ Prof. Mudi Shevee   Name: Gil Granot-Mayer /
Prof. Mudi Shevee   Title: C.E.O / Chairman  

 

Eran Segal Consultancy Ltd.

 

By: /s/ Eran Segal     Name: Eran Segal     Title: Professor  

 

59

 

 

Exhibit 2.4.1

 

MILESTONES SCHEDULE

 

[***].

 

60

 

 

Appendix 1

 

[***]

 

61

 

 

Exhibit 2.4.5

 


REDEMPTION OF MILESTONES

 

[***]

 

62

 

 

Exhibit 2.5

 

MILESTONE ROADMAP

 

Capitalized terms used but not defined in this Schedule shall have the meanings
ascribed to them in that certain Share Purchase Agreement by and among the
Company, the Purchaser listed therein, the Shareholders listed therein and the
Shareholders Representative listed therein, dated November 19, 2017, to which
this Milestones Roadmap is attached (the “Agreement”).

 

[***]

 

63

 

 

Schedule A-1

 

LIST OF COMPANY SHAREHOLDERS

 

Shareholders   Address   Type of Shares   Number of Shares [***]   [***]   [***]
  [***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]  
[***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***] Total           [***]

 

64

 

 

Schedule A-2

 

LIST OF COMPANY WARRANT HOLDERS

 

Name   Address   Number of Warrants [***]   [***]   [***] [***]   [***]   [***]
[***]   [***]   [***]

 

 

65



 

